






AFFILIATION AGREEMENT

This Affiliation Agreement (“Agreement”) dated as of December 9, 2002 is entered
into by and between Wayne Bancorp, Inc., a corporation organized and existing
under the corporation laws of the State of Ohio with its principal office
located in Wooster, Ohio (“Wayne”), and Banc Services Corp., a corporation
organized and existing under the corporation laws of the State of Ohio, with its
principal office located in Orrville, Ohio (“BSC”).

W I T N E S S E T H :

WHEREAS, Wayne and BSC are registered bank holding companies under the Bank
Holding Company Act of 1956, as amended, and Wayne and BSC desire to effect a
merger under the authority and provisions of the corporation laws of the State
of Ohio pursuant to which at the Effective Time (as herein defined in Article
IX) BSC will be merged into Wayne, with Wayne to be and become the surviving
corporation (the “Merger”);

WHEREAS, BSC owns all of the outstanding stock of The Savings Bank and Trust
Company, an Ohio state-chartered bank (the “Subsidiary”), and, immediately
following the consummation of the Merger, Chippewa Valley Bank, a wholly-owned
bank subsidiary of Wayne (“Chippewa”), will be merged with the Subsidiary with
Chippewa surviving under the name “The Savings Bank and Trust Company”;

WHEREAS, under the terms of this Agreement, each of the issued and outstanding
common shares, no par value, of BSC (“BSC Common Stock”) issued and outstanding
immediately prior to the Effective Time will, at the Effective Time, be canceled
and extinguished and in substitution therefor such BSC Common Stock will, at the
Effective Time, be converted into common shares, without par value, of Wayne
(“Wayne Common Stock”), and cash, all as more fully provided in this Agreement;
and

WHEREAS, the parties to this Agreement intend that the Merger qualify as a
“reorganization” within the meaning of Section 368(a)(1)(A) and related
provisions of the Internal Revenue Code of 1986, as amended (the “Code”).

NOW, THEREFORE, in consideration of the mutual covenants herein contained, Wayne
and BSC agree together as follows:

ARTICLE I
MODE OF EFFECTUATING CONVERSION OF SHARES

1.1

Merger.  Upon the terms and conditions set forth in the Agreement, BSC shall be
merged with and into Wayne.

1.2

Effect of Merger on Wayne Common Stock.  At the Effective Time, all of the
shares of Wayne Common Stock that are issued and outstanding or held by Wayne as
treasury shares immediately prior to the Effective Time will remain unchanged
and will remain outstanding or as treasury shares, as the case may be, of the
surviving corporation. Any stock options, subscription rights, warrants or other
securities outstanding immediately prior to the Effective Time, entitling the
holders to subscribe for the purchase of any shares of the capital stock of
Wayne, will remain unchanged and will remain outstanding, with the holders
thereof entitled to subscribe for, purchase or convert their securities into the
number of shares of Wayne Common Stock to which they are entitled under the
terms of the governing documents.

1.3

Consideration and Share Exchange.

1.3.1

At the Effective Time, each of the shares of BSC Common Stock that is issued and
outstanding immediately prior to the Effective Time will, when the Merger
becomes effective, be converted by virtue of the Merger and without further
action, into 1.325 shares of Wayne Common Stock, subject to adjustment for a
stock dividend to be paid on December 27, 2002 (the “Exchange Ratio”), or cash
in lieu thereof for fractional shares, if any, and $14.40 (the “Merger Cash
Component”) in cash (the Exchange Ratio, cash in lieu of fractional shares and
the Merger Cash Component together comprise the “Merger Consideration”), subject
to the termination provisions set forth in Article VII below.  The amount of
cash payable with respect to any fractional share of Wayne Common Stock shall be
determined by multiplying the fractional part of such share by the Closing
Value.  The “Closing Value” shall mean the 4:00 p.m. Eastern Time closing price
per share of Wayne Common Stock on the Nasdaq SmallCap Market on the Closing
Date.  In addition, if the Effective Time has not occurred by June 30, 2003, the
Merger Consideration shall include as part of the Merger Cash Component, on a
per share basis, an amount equal to the product of $13,818,628 multiplied by
4.25% and then divided by a fraction, the numerator of which shall be the number
of days between the Effective Time and June 30, 2003 and the denominator of
which shall be 365.  At the Effective Time, all shares of BSC Common Stock held
in treasury will be canceled and terminated and will not be converted into
shares of Wayne Common Stock.

1.3.2

At the Effective Time, subject to the termination provisions set forth in
Article VII below, each award, option, or other right to purchase or acquire
shares of BSC Common Stock pursuant to stock options (“BSC Rights”) granted by
BSC under The Savings Bank & Trust Company 2000 Stock Incentive Plan (the “Stock
Plan”), which is outstanding at the Effective Time, all of which shall be
accelerated to be immediately vested and exercisable, shall be converted into
and become options with respect to Wayne Common Stock, and Wayne shall assume
each BSC Right, in accordance with the terms of the Stock Plan and stock option
agreement by which the BSC Right is evidenced, except from and after the
Effective Time:  (i) Wayne and its Board of Directors or Compensation Committee
shall be substituted for the Committee of BSC’s Board of Directors (including,
if applicable, the entire Board of Directors of BSC) administering such Stock
Plan, (ii) each BSC Right assumed by Wayne may be exercised solely for shares of
Wayne Common Stock, (iii) the number of shares of Wayne Common Stock subject to
each such BSC Right shall be equal to the whole number of shares of Wayne Common
Stock (omitting any fractional share) determined by multiplying the number of
shares of BSC Common Stock subject to such BSC Right immediately prior to the
Effective Time by the sum (to the nearest ten thousandth of a share, the “Option
Conversion Ratio”) of (A) the Exchange Ratio plus (B) the result obtained by
dividing the Merger Cash Component by the Closing Value, and (iv) the per share
exercise price under each such BSC Right shall be adjusted by dividing the per
share exercise price under each such BSC Right by the Option Conversion Ratio.
 In addition, notwithstanding the foregoing, each BSC Right which is an
“incentive stock option” shall be adjusted as required by Section 424 of the
Code so as not to constitute a modification, extension, or renewal of the
option, within the meaning of Section 424(h) of the Code. Wayne agrees to take
all reasonable steps which are necessary to effectuate the foregoing provisions
of this Section.

The grants pursuant to the Stock Plan shall continue in effect on the terms and
conditions (subject to the adjustments required by this Section after giving
effect to the Merger) and subject to the covenants set forth in Article VI
below.  Wayne shall take all reasonable steps to comply with the terms of the
Stock Plan to ensure, to the extent reasonably required by, and subject to the
provisions of, the Stock Plan, the BSC Rights which qualified as incentive stock
options prior to the Effective Time continue to qualify as incentive stock
options after the Effective Time. At or prior to the Effective Time, Wayne shall
take all corporate action necessary to reserve for issuance sufficient shares of
Wayne Common Stock for delivery upon exercise of BSC Rights assumed by Wayne in
accordance with this Section. As soon as practicable after the Effective Time,
Wayne shall file with the SEC, if required by applicable laws or regulations, a
registration statement on Form S-3 or Form S-8, as the case may be (or any
successor or appropriate forms), with respect to shares of Wayne Common Stock
subject to the BSC Rights assumed by Wayne in accordance with this Section and
shall use its reasonable efforts to maintain the effectiveness of such
registration statements and maintain the current status of the prospectus or
prospectuses contained therein, as well as comply with any applicable state
securities or “blue sky” laws, for so long as such options remain outstanding.

1.4

Effect of Merger on BSC Common Stock.  At the Effective Time, all of the shares
of BSC Common Stock, whether issued or unissued (including treasury shares),
will be canceled and extinguished and the holders of certificates for shares
thereof shall cease to have any rights as shareholders of BSC, except as
aforesaid, their sole rights as shareholders shall pertain to the Wayne Common
Stock, cash and cash in lieu of fractional shares, if any (as described above),
into which their BSC Common Stock shall have been converted by virtue of the
Merger.

1.5

Exchange Procedure.  After the Effective Time, each holder of a certificate or
certificates for shares of BSC Common Stock, upon surrender of the same duly
transmitted to Registrar and Transfer Company, as Exchange Agent (or in lieu of
surrendering such certificates in the case of lost, stolen, destroyed or mislaid
certificates, upon execution of such documentation as may be reasonably required
by Registrar and Transfer Company), shall be entitled to receive in exchange
therefor a certificate or certificates representing the number of whole shares
of Wayne Common Stock into which such holder’s shares of BSC Common Stock shall
have been converted by the Merger pursuant to the Merger Consideration.  As soon
as practicable after the Effective Time, the Exchange Agent will send a notice
and transmittal form to each BSC shareholder of record at the Effective Time
advising such shareholder of the effectiveness of the Merger and the procedures
for surrendering to the Exchange Agent outstanding certificates formerly
evidencing BSC Common Stock in exchange for the Merger Consideration. Until so
surrendered, each outstanding certificate that prior to the Effective Time
represented shares of BSC Common Stock shall be deemed for all corporate
purposes to evidence ownership of the number of full shares of Wayne Common
Stock into which the same shall have been converted; provided, however, that
dividends or distributions otherwise payable with respect to shares of Wayne
Common Stock into which BSC Common Stock shall have been so converted shall be
paid with respect to such shares only when the certificate or certificates
evidencing shares of BSC Common Stock shall have been so surrendered (or in lieu
of surrendering such certificates in the case of lost, stolen, destroyed or
mislaid certificates, upon execution of such documentation as may be reasonably
required by Exchange Agent) and thereupon any such dividends and distributions
shall be paid, without interest, to the holder entitled thereto subject however
to the operation of any applicable escheat or similar laws relating to unclaimed
funds.

1.6

Consummation of the Merger.  When all necessary documents have been filed and
recorded in accordance with the laws of the State of Ohio, and the Merger
becomes effective, the separate existence of BSC shall cease and BSC shall be
merged with and into Wayne (which will be the “Surviving Corporation”), and
which shall continue its corporate existence under the laws of the State of Ohio
under the name “Wayne Bancorp, Inc.”  When the Merger becomes effective, the
Subsidiary will, by operation of law, become a wholly-owned subsidiary of Wayne.
 Immediately following the consummation of the Merger, Chippewa will be merged
with the Subsidiary, with Chippewa continuing its corporate existence under the
laws of the State of Ohio under the name “The Savings Bank and Trust Company”
(referred to herein as the “Surviving Subsidiary”).

1.7

Articles of Surviving Corporation.  The Articles of Incorporation of Wayne, as
amended, as of the Effective Time shall be the Articles of Incorporation of the
Surviving Corporation, until further amended as provided by law.

1.8

Boards of Directors and Officers.  

1.8.1

Prior to or concurrent with the Effective Time, Wayne undertakes to take such
actions necessary to cause the Wayne Board of Directors to consist of fourteen
members with two vacancies.  The Board of Directors of Wayne who are in office
at the Effective Time shall remain the directors of the Surviving Corporation,
each of whom shall continue to serve as a Director for the term for which he or
she was elected, subject to the Regulations of the Surviving Corporation and in
accordance with law. Wayne and its Board of Directors shall undertake to appoint
two members of BSC’s Board of Directors who shall be mutually identified by
Wayne and BSC prior to Closing.  The officers of Wayne who are in office at the
time the Merger becomes effective shall be the officers of the Surviving
Corporation, subject to the Regulations of the Surviving Corporation and in
accordance with law.  At the Effective Time, the size of the Board of Directors
of the Surviving Subsidiary shall be increased to fifteen members and Wayne, as
the sole shareholder of the Surviving Subsidiary, shall elect all of the
existing members of the Chippewa Board of Directors and all of the existing
members of the Subsidiary’s Board of Directors to the Surviving Subsidiary Board
of Directors, the effect of which shall be the surviving Board of Directors
consisting of both the Subsidiary Board members existing prior to the Merger
combined with the Chippewa Board members existing prior to the Merger.

1.8.2

At the Effective Time of the Merger, Rod C. Steiger shall assume the position of
President and Chief Executive Officer of the Surviving Subsidiary and Philip S.
Swope shall assume the officer position of Chairman of the Surviving Subsidiary
Board of Directors.  Other officers of the Surviving Subsidiary shall be
determined by the full Board of Directors following the Merger.

1.9

Regulations of Surviving Corporation.  The Regulations of Wayne at the Effective
Time shall be the Regulations of the Surviving Corporation, until amended as
provided therein and in accordance with law.

1.10

Legal Effect of Merger.  At the Effective Time, the effect of the Merger shall
be as provided by the applicable provisions of the laws of the State of Ohio.
Without limiting the generality of the foregoing, and subject thereto, at the
Effective Time: the separate existence of BSC shall cease; Wayne shall possess
all assets and property of every description, and every interest therein,
wherever located, and the rights, privileges, immunities, powers, franchises and
authority, of a public as well as a private nature, of each of Wayne and BSC,
and all obligations owing by or due each of Wayne and BSC shall be vested in,
and become the obligations of, Wayne, without further act or deed, including,
without limitation, all rights of creditors of each of Wayne and BSC shall be
preserved unimpaired, and all liens upon the property of each of Wayne and BSC
shall be preserved unimpaired, on only the property affected by such liens
immediately prior to the Effective Time.

1.11

Cooperation.  From time to time as and when requested by the Surviving
Corporation, or by its successors or assigns, the officers and Directors of BSC
in office at the Effective Time shall execute and deliver such instruments and
shall take or cause to be taken such further or other action as shall be
necessary in order to vest or perfect in the Surviving Corporation or to confirm
of record or otherwise, title to, and possession of, all the assets, property,
interests, rights, privileges, immunities, powers, franchises and authority of
BSC and otherwise to carry out the purposes of this Agreement.

1.12

Filing of Merger Documents.  This Agreement shall be filed (only if necessary)
and recorded along with the Certificate of Merger in accordance with the
requirements of the laws of the State of Ohio. This Agreement or other such
instruments of merger shall not be filed with the Secretary of the State of Ohio
until, but shall be filed promptly after, all of the conditions precedent to
consummating the Merger as contained in Article V of this Agreement shall have
been fully met or effectively waived.  The filing of the instruments of merger
necessary to effect the Merger of the Subsidiary with and into Chippewa shall be
filed with the Ohio Division of Financial Institutions immediately following the
consummation of the Merger.

1.13

Tax Effects of Merger.  The Merger is a reorganization within the meaning of
Section 368(a) of the Code, and the Agreement is intended to be a “plan of
reorganization” within the meaning of the regulations promulgated under the Code
and for purposes of Section 354 and 361 of the Code.

1.14

Dissenters Rights.  Holders of Wayne Common Stock and BSC Common Stock shall be
entitled to relief as dissenting shareholders pursuant to Section 1701.85 of the
Ohio Revised Code.  

1.15

Anti-Dilution.  Upon the payment of the Wayne stock dividend on December 27,
2002, the Exchange Ratio will adjust to 1.391, which adjustment shall affect the
share amounts set forth in Sections 1.3.1 and 1.3.2 above.  Thereafter, in the
event Wayne changes the number of shares of Wayne Common Stock issued and
outstanding prior to the Effective Time, as a result of a stock split, stock
dividend or similar recapitalization, and the record date thereof (in the case
of a stock dividend) or the effective date thereof (in the case of a stock split
or similar recapitalization for which a record date is not established) shall be
prior to the Effective Time, the Exchange Ratio and the ratio in Section 1.3.2
shall be proportionately adjusted.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF BSC

BSC represents and warrants to Wayne that as of the date hereof or as of the
indicated date, as appropriate, and except as otherwise disclosed in the BSC
Disclosure Schedules (the “BSC Schedules”) hereto delivered by BSC to Wayne in
connection with the execution of this Agreement:

2.1

Good Standing; Capitalization.

2.1.1

BSC (i) is duly incorporated, validly existing and in good standing as a
corporation under the corporation laws of the State of Ohio and is a registered
bank holding company under the Bank Holding Company Act of 1956, as amended;
(ii) is duly authorized to conduct the business in which it is engaged; (iii)
has 5 million shares of BSC Common Stock authorized pursuant to its Articles of
Incorporation, which are the total number of shares BSC is authorized to have
outstanding; (iv) has no outstanding securities of any kind, nor any outstanding
options, warrants or other rights entitling another person to acquire any
securities of BSC of any kind, other than (a) 959,627 shares of BSC Common
Stock, which presently are authorized, duly issued and outstanding and fully
paid and non-assessable as of December 5, 2002, and (b) options to purchase a
total of 35,800 shares of BSC Common Stock as of December 5, 2002 which were
granted to and are currently held by the employees, officers and Directors (and
their heirs and assigns) of BSC and/or the Subsidiary or the Affiliates (as
defined below); (c) owns of record and beneficially free and clear of all liens
and encumbrances, all of the outstanding shares of the capital stock of the
Subsidiary.  BSC has no direct or indirect subsidiaries other than the
Subsidiary and the Affiliates.

2.1.2

The Subsidiary is duly incorporated, validly existing and in good standing as an
Ohio state-chartered bank and has all the requisite power and authority to
conduct the business as now conducted by it; and the Subsidiary does not have
any outstanding securities of any kind, nor any outstanding options, warrants or
other rights entitling another person to acquire any securities of the
Subsidiary of any kind, other than 100% of the common shares of the Subsidiary
owned of record and beneficially by BSC. The Subsidiary owns of record and
beneficially free and clear of all liens and encumbrances 100% of the
outstanding common shares, no par value, of Access Financial Corporation, an
Ohio corporation, and a 49% interest in SBT Title, LLC (together, the
“Affiliates”).  The Subsidiary has no direct or indirect subsidiaries other than
the Affiliates.

2.2

Corporate Authority; Binding Obligation.

2.2.1

The Board of Directors of BSC, by resolution adopted by the unanimous vote of
all Directors present at a meeting duly called and held in accordance with
applicable law, have duly approved this Agreement, and have directed that this
Agreement be submitted to a vote of BSC’s shareholders at the annual or a
special meeting of the shareholders to be called for that purpose, all in
accordance with and as required by law and in accordance with the Articles of
Incorporation and Regulations of BSC.

2.2.2

BSC has the corporate power and authority to enter into this Agreement and to
carry out its obligations hereunder subject to certain required regulatory and
shareholder approvals. The Agreement, when executed and delivered, will have
been duly authorized and will constitute the valid and binding obligation of
BSC, enforceable in accordance with its terms, except to the extent that (i)
enforceability thereof may be limited by insolvency, reorganization,
liquidation, bankruptcy, readjustment of debt or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (ii) the availability of certain remedies may be precluded by
general principles of equity, subject, however, to the receipt of requisite
regulatory approvals and the approval of BSC’s shareholders.

2.2.3

Except as disclosed in the BSC Schedules, neither the execution of this
Agreement, nor the consummation of the transactions contemplated hereby, (i)
conflicts with, results in a breach of, violates or constitutes a default under,
BSC’s Articles of Incorporation or Regulations or, to BSC’s knowledge, any
federal, state or local law, statute, ordinance, rule, regulation or court or
administrative order, or any agreement, arrangement, or commitment, to which
BSC, the Subsidiary or the Affiliates are subject or bound; (ii) to the
knowledge of BSC results in the creation of or gives any person the right to
create any material lien, charge, encumbrance, or security agreement or any
other material rights of others or other material adverse interest upon any
material right, property or asset belonging to BSC, the Subsidiary or the
Affiliates; (iii) except as disclosed in the BSC Schedules, terminates or gives
any person the right to terminate, amend, abandon, or refuse to perform any
material agreement, arrangement or commitment to which BSC, the Subsidiary or
the Affiliates are a party or by which BSC’s, the Subsidiary’s or the
Affiliates’ rights, properties or assets are subject or bound; or (iv)
accelerates or modifies, or gives any party thereto the right to accelerate or
modify, the time within which, or the terms according to which, BSC or the
Subsidiary is to perform any duties or obligations or receive any rights or
benefits under any material agreements, arrangements or commitments. For
purposes of subparagraphs (iii) and (iv) immediately preceding, material
agreements, arrangements or commitments exclude agreements, arrangements or
commitments having a term expiring less than six months from the date of this
Agreement or which do not require the expenditure of more than $5,000 over the
term of the agreement, arrangement or commitment (but shall include all
agreements, arrangements or commitments pursuant to which credit has been
extended by the Subsidiary).

2.3

Corporate Documents.  Complete and accurate copies of the (i) Articles of
Incorporation and Regulations of BSC and (ii) the Articles of Incorporation and
Code of Regulations of the Subsidiary in force as of the date hereof have been
delivered to Wayne.

2.4

Financial Statements.  BSC has previously furnished to Wayne its unaudited,
consolidated balance sheets and statements of operations as at September 30,
2002, and audited financial statements for the year ended December 31, 2001,
together with the opinions of its independent certified public accountants
associated therewith.  BSC also has previously furnished to Wayne the Call
Reports of the Subsidiary as filed with the Federal Deposit Insurance
Corporation (FDIC) as of September 30, 2002 and December 31, 2001. BSC also has
furnished to Wayne its audited, consolidated financial statements for the years
ended December 31, 2000 and December 31, 1999, together with the opinions of
BSC’s independent certified public accountants associated therewith. Such
audited consolidated financial statements of BSC fairly present the consolidated
financial condition of BSC as of the date thereof, and for the years or periods
covered thereby in conformity with generally accepted accounting principles,
consistently applied (except as stated therein and except for the omission of
notes to unaudited statements and year-end adjustments to interim results).
There are no known liabilities, obligations or indebtedness of BSC, the
Subsidiary or the Affiliates required to be disclosed in the financial
statements so furnished other than the liabilities, obligations or indebtedness
disclosed in such financial statements (including footnotes). BSC shall continue
to furnish such financial information for subsequent monthly periods, to the
extent available, and quarterly periods to Wayne as soon as practicable until
the Closing Date (as defined herein).

2.5

Marketable Title.  Except as disclosed in the BSC Schedules, BSC, the Subsidiary
and the Affiliates have good and marketable title to all of the material
properties and assets reflected in their respective separate statement of
financial condition as at September 30, 2002, and which are still owned by each,
and each has good and marketable title to all material properties and assets
acquired by it after such date and still owned by it, subject to (i) any liens
and encumbrances that do not materially adversely impair the use of the
property, (ii) statutory liens for taxes not yet due and payable, and (iii)
minor defects and irregularities in title that do not materially adversely
impair the use of the property.

2.6

Absence of Material Changes.  Except for events relating to the business
environment in general, since September 30, 2002 to the date hereof, there have
been no material adverse changes in the financial condition, operations or
business of BSC, the Subsidiary and the Affiliates on a consolidated or separate
basis; and BSC is not aware of any events which have occurred since September
30, 2002 to the date hereof which reasonably can be expected to result in any
material adverse change in the financial condition, operations or business of
BSC, the Subsidiary or the Affiliates on a consolidated or separate basis.

2.7

Absence of Litigation.  There is no litigation nor actions, suits, proceedings,
investigations or assessments of any kind pending, or to the knowledge of the
chief executive officer and chief financial officer of BSC, threatened against
BSC, the Subsidiary or the Affiliates which reasonably can be expected to result
in any material adverse change in the financial condition, operations or
business of BSC, the Subsidiary or the Affiliates on a consolidated or separate
basis.

2.8

Extraordinary Transactions.  Since September 30, 2002 to the date hereof, BSC,
the Subsidiary and the Affiliates each has been operated in the ordinary course
of business, has not made any changes in its respective capital or corporate
structures, nor any material changes in its methods of business operations and
has not provided any increases in employee salaries or benefits other than in
the ordinary course of business. Except as disclosed in the BSC Schedules, since
September 30, 2002 to the date hereof, BSC has not declared or paid any
dividends nor made any distributions of any other kind to its shareholders.

2.9

Taxes.  BSC, the Subsidiary and the Affiliates have timely filed all federal,
state and local tax returns required to be filed (after giving effect to all
extensions) by them, respectively, and have paid or provided for all tax
liabilities shown to be due thereon or which have been assessed against them,
respectively. All tax returns filed by BSC, the Subsidiary or the Affiliates
through the date hereof constitute complete and accurate representations of the
tax liabilities of BSC, the Subsidiary and the Affiliates for such years and
accurately set forth all items (to the extent required to be included or
reflected in such returns) relevant to its future tax liabilities, including the
tax basis of its properties and assets in all material respects.

For purposes of this Section, the term “taxes” shall include all income,
franchise, gross receipts, real and personal property, real property transfer
and gains, wage, employment and sales taxes.  As of the date of this Agreement,
there is no audit examination, deficiency assessment, tax investigation or
refund litigation with respect to any taxes of BSC, the Subsidiary or the
Affiliates, and no claim has been made by any authority in a jurisdiction where
BSC, the Subsidiary or the Affiliates do not file tax returns that BSC, the
Subsidiary or the Affiliates are subject to taxation in that jurisdiction.  All
taxes, interest, additions and penalties due with respect to completed and
settled examinations or concluded litigation relating to BSC, the Subsidiary or
the Affiliates have been paid in full or adequate provision has been made for
any such taxes on BSC’s balance sheet (in accordance with GAAP).  Neither BSC,
the Subsidiary or the Affiliates have executed an extension or waiver of any
statute of limitations on the assessment or collection of any material tax due
that is currently in effect.  BSC, the Subsidiary and the Affiliates have each
withheld and paid all taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, shareholder or other third party, and BSC, the Subsidiary and the
Affiliates each has timely complied with all applicable information reporting
requirements under Part III, Subchapter A of Chapter 61 of the Code and similar
applicable state and local information reporting requirements.  Neither BSC, the
Subsidiary nor the Affiliates (i) has made an election under Section 341(f) of
the Code, (ii) has issued or assumed any obligation under Section 279 of the
Code, any high yield discount obligation as described in Section 163(i) of the
Code or any registration-required obligation within the meaning of Section
163(f)(2) of the Code that is not in registered form or (iii) is or has been a
United States real property holding corporation within the meaning of Section
897(c)(2) of the Code.

2.10

Contracts.  Except as disclosed in the BSC Schedules, neither BSC, the
Subsidiary nor the Affiliates is a party to (i) any written employment contracts
or written contracts of any other kind with any of its officers, Directors or
employees or (ii) any material contract, lease or agreement of any other kind
which is not assignable as a result of the merger provided for herein without
the consent of another party, except for contracts, leases or agreements which
do not have terms extending beyond six months from the date of this Agreement or
contracts, leases or agreements (excluding contracts, leases and agreements
pursuant to which credit has been extended by the Subsidiary) which do not
require a total expenditure over the term of the contract, lease or agreement of
more than $5,000 thereunder.

2.11

Loan Losses.  Except as disclosed in the BSC Schedules, since September 30, 2002
to the date hereof, the Subsidiary and the Affiliates have not incurred any
unusual or extraordinary loan losses which are material to BSC on a consolidated
basis; and, to the knowledge of BSC and in light of the Subsidiary’s or the
Affiliates’ historical loan loss experience and its management’s analysis of the
quality and performance of its loan portfolio, as of September 30, 2002, its
reserve for loan losses was, in the opinion of BSC, adequate to absorb all known
and reasonably anticipated losses as of such date.

2.12

Absence of Fees.  Except for dealings with and obligations to Professional Bank
Services, neither BSC,  the Subsidiary nor the Affiliates has, directly or
indirectly, dealt with any broker or finder in connection with this transaction
and neither has incurred nor will incur any obligation for any broker’s or
finder’s fee or commission in connection with the transactions provided for in
this Agreement.

2.13

Legal Compliance.  Except as disclosed in the BSC Schedules, to the knowledge of
BSC, neither BSC, the Subsidiary nor the Affiliates, nor any employee, officer
or Director of any of them has engaged in any activity or omitted to take any
action which, in any material way, has resulted or could result in the violation
of, or material failure to comply with the regulatory requirements of (i) any
local, state or federal law (including without limitation the Bank Secrecy Act,
the Community Reinvestment Act, applicable consumer protection and disclosure
laws and regulations, including without limitation, Truth in Lending, Truth in
Savings and similar disclosure laws and regulations, and equal employment and
employment discrimination laws and regulations) or (ii) any regulation, order,
injunction or decree of any court or governmental body, the violation of the
foregoing subclauses which could reasonably be expected to have a material
adverse effect on the financial condition of BSC and the Subsidiary. Except as
disclosed in the BSC Schedules, to the knowledge of BSC, BSC, the Subsidiary and
the Affiliates possess all licenses, franchises, permits and other governmental
authorizations necessary for the continued conduct of its business without
material interference or interruption.

2.14

Material Information.

2.14.1

To the knowledge of BSC, neither this Agreement nor any report, statement, list,
certificate or other information furnished by BSC or the Subsidiary or the
Affiliates to Wayne or its agents in connection with this Agreement or any of
the transactions contemplated hereby contains an untrue statement of material
fact or omits or shall omit to state a material fact necessary to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading.

2.15

Environmental.  Except as disclosed in the BSC Schedules, there are no actions,
proceedings or investigations pending before any environmental regulatory body,
with respect to or threatened against or affecting BSC, the Subsidiary or the
Affiliates in respect to any “facility” owned, leased or operated by any of them
(but excluding any “facility” as to which sole interest of BSC or the Subsidiary
is that of a lienholder or mortgagee, but including any “facility” to which
title has been taken pursuant to mortgage foreclosure or similar proceedings and
including any “facility” in which BSC or the Subsidiary ever participated in the
financial management of such facility to a degree sufficient to influence, or
have the ability to influence, the facility’s treatment of hazardous waste)
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (“CERCLA”), or under any Federal, state, local or municipal
statute, ordinance or regulation in respect thereof, in connection with any
release of any toxic or “hazardous substance”, pollutant or contaminant into the
“environment” which, if adversely determined, (a) would require the payment by
BSC, the Subsidiary or the Affiliates and/or require BSC, the Subsidiary or the
Affiliates to incur expenses of more than $10,000 (whether or not covered by
insurance) or (b) would otherwise have a material adverse effect on BSC, the
Subsidiary or the Affiliates, nor, to the knowledge of BSC after reasonable
inquiry, is there any reasonable basis for the institution of any such actions
or proceedings or investigations which is probable of assertion, nor are there
any such actions or proceedings or investigations in which BSC, the Subsidiary
or the Affiliates is a plaintiff or complainant. To the knowledge of BSC,
neither BSC, the Subsidiary nor the Affiliates is liable in any material respect
under any applicable law for any release by either of them or for any release by
any other “person” of a hazardous substance caused by the spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping or disposing of hazardous wastes or other chemical substances,
pollutants or contaminants into the environment, nor is BSC, the Subsidiary nor
the Affiliates liable for any material costs (as a result of the acts or
omissions of BSC, the Subsidiary or the Affiliates or, to the knowledge of BSC,
as a result of the acts or omissions of any other “person”) of any remedial
action including, without limitation, costs arising out of security fencing,
alternative water supplies, temporary evacuation and housing and other emergency
assistance undertaken by any environmental regulatory body having jurisdiction
over BSC, the Subsidiary or the Affiliates to prevent or minimize any actual or
threatened release by BSC, the Subsidiary or the Affiliates of any hazardous
wastes or other chemical substances, pollutants and contaminants into the
environment which would endanger the public health or the environment. All terms
contained in quotation marks in this paragraph and the paragraph immediately
following shall have the meaning ascribed to such terms, and defined in, CERCLA.

Except as disclosed in the BSC Schedules, to the knowledge of BSC each
“facility” owned, leased or operated by BSC, the Subsidiary or the Affiliates
(but excluding any “facility” as to which the sole interest of BSC, the
Subsidiary or the Affiliates is that of a lienholder or mortgagee, but including
any “facility” to which title has been taken pursuant to mortgage foreclosure or
similar proceedings and including any “facility” in which BSC, the Subsidiary or
the Affiliates ever participated in the financial management of such facility to
a degree sufficient to influence, or have the ability to influence, the
facility’s treatment of hazardous waste) is, in all material respects, in
compliance with all applicable Federal, state, local or municipal statutes,
ordinances, laws and regulations and all orders, rulings or other decisions of
any court, administrative agency or other governmental authority relating to the
protection of the environment, except to the extent a failure to comply would
not have a material adverse effect on the business, operations and financial
condition of BSC, the Subsidiary or the Affiliates taken as a whole.

2.16

Employee Plans.

2.16.1

Benefit Plans.  The BSC Schedules list the name and a short description of each
BSC Benefit Plan, together with an indication of its funding status (e.g.,
trust, insured or general company assets). For purposes hereof, the term “BSC
Benefit Plan” shall mean any plan, program, arrangement or system of employee or
director benefits maintained by BSC or the Subsidiary for the benefit of
employees, former employees or Directors of BSC, the Subsidiary or the
Affiliates and shall include (a) any qualified retirement plan such as a
pension, profit sharing, stock bonus plan or employee stock ownership plan
(“ESOP”), (b) any plan, program or arrangement providing deferred compensation,
bonus deferral or incentive benefits, whether funded through a trust or
otherwise, and (c) any welfare plan, program or policy providing vacation,
severance, salary continuation, supplemental unemployment, disability, life,
health coverage, retiree health, Voluntary Employees’ Beneficiary Association,
medical expense reimbursement or dependent care assistance benefits, in any such
foregoing case without regard to whether the BSC Benefit Plan constitutes an
employee benefit plan under Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), or the number of employees covered
under such BSC Benefit Plan. Through the date of this Agreement, neither BSC nor
the Subsidiary or the Affiliates have made or have committed to make any
contributions to any BSC Benefit Plan outside the ordinary course of business
and inconsistent with past practice with regard to amounts.

2.16.2

Plan Documents, Reports and Filings. BSC or the Subsidiary have provided true,
complete and correct copies of all plan documents, if any, comprising each BSC
Benefit Plan, together with, when applicable, (a) the most recent summary plan
description, (b) the most recent actuarial and financial reports and the most
recent annual reports filed with any governmental agency and (c) all Internal
Revenue Service (“IRS”) or other governmental agency rulings and determination
letters or any open requests for IRS rulings or letters with respect to BSC
Benefit Plans.

2.16.3

Qualified Retirement Plan Compliance. With respect to each BSC Benefit Plan
which is an employee pension benefit plan (as defined in section 3(2) of ERISA)
other than any such plan that meets the “top-hat” exception under section 201(1)
of ERISA (a “Qualified Benefit Plan”), except as disclosed on the BSC Schedules:
(a) the IRS has issued a determination letter which determined that such
Qualified Benefit Plan (as amended by any and all amendments) satisfied the
requirements of section 401(a) of the Code, or such letter is not required; (b)
such Qualified Benefit Plan is in material compliance with all qualification
requirements of Section 401(a) of the Code; (c) such Qualified Benefit Plan is
in material compliance with all notice, reporting and disclosure requirements of
ERISA and the Code; (d) any Qualified Benefit Plan which is an ESOP as defined
in Section 4975(e)(7) of the Code (an “ESOP Qualified Benefit Plan”) is in
material compliance with the applicable qualification requirements of Section
409 of the Code; (e) any previously terminated Qualified Benefit Plan was
terminated in material compliance with the requirements of ERISA and the Code,
has received a favorable determination letter therefor, and the liabilities of
such Qualified Benefit Plan and the requirements of the Pension Benefit Guaranty
Corporation (“PBGC”) were fully satisfied; and (f) any and all amendments to the
Qualified Benefit Plans not covered by an IRS determination letter do not
adversely affect the qualified and tax exempt status of such plans.

2.16.4

Welfare Plan Compliance. With respect to each BSC Benefit Plan which is an
employee welfare benefit plan (as defined in Section 3(1) of ERISA) (a “Welfare
Benefit Plan”), except as noted on the BSC Schedules: (a) such Welfare Benefit
Plan, if it is intended to provide favorable tax benefits to plan participants,
has been, to the knowledge of BSC, in material compliance with applicable Code
provisions; (b) such Welfare Benefit Plan has been, to the knowledge of BSC,
operated in material compliance with all applicable notice, reporting and
disclosure requirements of ERISA and the Code; and (c) such Welfare Benefit
Plan, if a group health plan subject to the requirements of Section 4980B of the
Code (“COBRA”), has been, to the knowledge of BSC, operated in material
compliance with such COBRA requirements.  The BSC Schedules list the names of
any individuals receiving COBRA continuation coverage at the date hereof and the
names of individuals who have experienced a qualifying event (as that term is
defined in Section 4980B of the Code) as of the date hereof but who have not yet
elected COBRA continuation coverage.

2.16.5

Prohibited Transactions. To the knowledge of BSC, no prohibited transaction
under Section 406 of ERISA and not exempt under Section 408 of ERISA has
occurred with respect to any BSC Benefit Plan which would result, with respect
to any person, in (a) the imposition, directly or indirectly, of a material
excise tax under Section 4975 of the Code or (b) material fiduciary liability
under Section  409 of ERISA.

2.16.6

Lawsuits or Claims. No material actions, suits or claims (other than routine
claims of benefits) are pending or, to the knowledge of BSC, threatened against
any BSC Benefit Plan or against BSC or the Subsidiary with respect to any BSC
Benefit Plan.

2.16.7

Disclosure of Unfunded Liabilities. All material Unfunded Liabilities with
respect to each BSC Benefit Plan have been recorded and disclosed on the most
recent financial statement of BSC and the Subsidiary or, if not, in the BSC
Schedules. For purposes hereof, the term “Unfunded Liabilities” shall mean any
amounts properly accrued to date under generally accepted accounting principles
in effect as of the date of this Agreement (GAAP), or amounts not yet accrued
for GAAP purposes but for which an obligation (which has legally accrued and
cannot legally be eliminated and which is subject to reasonable estimate) exists
for payment in the future which is attributable to any BSC Benefit Plan,
including but not limited to (a) severance pay benefits, (b) deferred
compensation or unpaid bonuses, (c) any liabilities on account of the change in
control which will result from this Agreement, including any potential 20%
excise tax under Section 4999 of the Code relating to excess parachute payments
under Section 280G of the Code, (d) any unpaid pension contributions for the
current plan year or any accumulated funding deficiency under Section 412 of the
Code and related penalties under Section 4971 of the Code, including unpaid
pension contributions or funding deficiencies owed by members of a controlled
group of corporations which includes BSC, the Subsidiary or the Affiliates and
for which BSC, the Subsidiary or the Affiliates are liable under applicable law,
(e) any authorized but unpaid profit sharing contributions or contributions
under Section 401(k) and Section 401(m) of the Code, (f) retiree health benefit
coverage and (g) unpaid premiums for contributions required under any group
health plan to maintain such plan’s coverage through the Effective Time.

2.16.8

Defined Benefit Pension Plan Liabilities. BSC, the Subsidiary and the Affiliates
(or any pension plan maintained by any of them) have not incurred any material
liability to the PBGC or the IRS with respect to any BSC Benefit Plan which is a
defined benefit pension plan, except for the payment of PBGC premiums pursuant
to Section 4007 of ERISA, all of which if due prior to the date of this
Agreement have been fully paid, and no PBGC reportable event under Section 4043
of ERISA has occurred with respect to any such pension plan. Except as otherwise
disclosed in the BSC Schedules, the benefit liabilities, as defined in Section
4001(a)(16) of ERISA, of each BSC Benefit Plan subject to Title IV of ERISA,
using the actuarial assumptions that would be used by the PBGC in the event of
termination of such plan, do not exceed the fair market value of the assets of
such plan. Neither BSC, the Subsidiary nor any controlled group member of BSC or
the Subsidiary participates in, or has incurred any liability under Sections
4201, 4063 or 4064 of ERISA for a complete or partial withdrawal from a multiple
employer plan or a multi-employer plan (as defined in Section 3(37) of ERISA).

2.16.9

Retiree Benefits. Except as listed on the BSC Schedules and identified as
“Retiree Liability”, BSC, the Subsidiary and the Affiliates have no obligation
to provide retiree medical benefits, or life insurance benefits to or with
respect to retirees or any of their relatives.

2.16.10

Right to Amend and Terminate. Except as disclosed in the BSC Schedules, BSC, the
Subsidiary or the Affiliates have all power and authority necessary to amend or
terminate each BSC Benefit Plan without incurring any penalty or liability
provided that, in the case of an employee pension benefit plan (as defined in
section 3(2) of ERISA), benefits accrued as of the date of amendment or
termination are not reduced.

2.16.11

Materiality. For purposes of this Section 2.16 as a whole, the term “material”
in connection with a liability shall mean a liability or loss, taxes, penalties,
interest and related legal fees in the total amount of $25,000 or more, with
such determination being made on the basis of the aggregate affected
participants of a BSC Benefit Plan and not with respect to any single
participant.

2.17

Labor Matters.  Neither BSC, the Subsidiary nor the Affiliates are or have ever
been a party to, or is or has ever been bound by, any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization with respect to its employees, nor is BSC, the Subsidiary or
the Affiliates the subject of any proceeding asserting that it has committed an
unfair labor practice or seeking to compel BSC, the Subsidiary or the Affiliates
to bargain with any labor organization as to wages and conditions of employment,
nor is there any strike, other labor dispute or organizational effort involving
BSC, the Subsidiary or the Affiliates pending, or to BSC’s knowledge,
threatened.  BSC, the Subsidiary and the Affiliates are in compliance with
applicable laws regarding employment of employees and retention of independent
contractors and are in compliance with applicable employment tax laws.

2.18

Regulatory Compliance.  Except as disclosed in the BSC Schedules, BSC, the
Subsidiary and the Affiliates have materially complied with all laws,
regulations and orders applicable to it and to the conduct of each of its
business, including without limitation, all statutes, rules and regulations
pertaining to the conduct of its business.   Neither BSC, the Subsidiary nor the
Affiliates are in default under, and no event has occurred which, with the lapse
of time or action by a third party, could result in the default under the terms
of any judgment, decree, order, writ, rule or regulation of any governmental
authority or court, whether federal, state or local and whether at law or in
equity.

2.19

Absence of Regulatory Actions.  Except as disclosed in the BSC Schedules,
neither BSC, the Subsidiary nor the Affiliates are a party to any cease and
desist order, written agreement or memorandum of understanding with, or any
commitment letter or similar undertaking to, or is subject to any action,
proceeding, order or directive by, or is a recipient of any extraordinary
supervisory letter from any federal or state governmental authority charged with
the supervision or regulation of depository institutions or depository
institution holding companies or engaged in the insurance of bank and/or savings
and loan deposits (“Government Regulators”), or has adopted any board
resolutions at the request of any Government Regulator, nor has it been advised
by any Government Regulator that it is contemplating issuing or requesting (or
is considering the appropriateness of issuing or requesting) any such action,
proceeding, order, directive, written agreement, memorandum of understanding,
extraordinary supervisory letter, commitment letter, board resolutions or
similar undertaking.

2.20

Insurance.  BSC has previously delivered to Wayne a list and a brief description
of all insurance policies currently in force with respect to BSC, the Subsidiary
and the Affiliates.  All premiums due on such policies have been paid, and such
policies will continue to remain in force through the Effective Time.  BSC has
also previously delivered to Wayne a description of all claims in excess of
$5,000 currently pending under such insurance policies, together with a list of
all other claims in excess of $5,000 which have been filed during the last three
(3) years and a description of the disposition thereof.

2.21

Interest Rate Risk Management.  All interest rate swaps, caps, floors and option
agreements and other interest rate risk management arrangements, whether entered
into for BSC’s own account, or for the account of one or more of its
subsidiaries or their customers, were entered into (i) in accordance with
prudent banking practices and all material applicable laws, rules, regulations
and regulatory policies and (ii) with counter-parties reasonably believed to be
financially responsible at the time; and each of them constitutes the valid and
legally binding obligation of BSC or its subsidiaries, enforceable in accordance
with its terms (except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar laws of general applicability relating to or affecting creditors’ rights
or by general equity principles), and are in full force and effect (except to
the extent that they have been fully performed or terminated) in all respects
material to BSC. Neither BSC nor its subsidiaries, nor to its knowledge any
other party thereto is, in any respect material to BSC on a consolidated basis,
in breach of any of its obligations under any such agreement or arrangement.

2.22

Investment Portfolios.  The investment portfolios of the Subsidiary consist of
securities in marketable form. Except as disclosed in the BSC Schedules, since
September 30, 2002 to the date hereof, the Subsidiary has not incurred any
unusual or extraordinary losses in its investment portfolio, and, except for
matters of general application to the banking industry (including, but not
limited to, changes in laws or regulations or generally accepted accounting
principles) or for events relating to the business environment in general,
including market fluctuations and changes in interest rates, the management of
BSC is not aware of any events which are reasonably certain to occur in the
future and which reasonably can be expected to result in any material adverse
change in the quality or performance of the Subsidiary’s investment portfolio on
a consolidated basis.

2.23

Indemnification.  There are no actions, suits, claims, proceedings,
investigations or assessments of any kind pending, or to the knowledge of BSC,
threatened against any of the Directors or officers of BSC, the Subsidiary or
the Affiliates in their capacities as such, and no Director or officer of BSC,
the Subsidiary or the Affiliates currently is being indemnified or seeking to be
indemnified by either BSC, the Subsidiary or the Affiliates pursuant to
applicable law or BSC’s Articles of Incorporation or Regulations or the
Subsidiary’s Articles of Incorporation or Regulations or the Affiliates’
Articles of Incorporation or Regulations.

2.24

Performance of Obligations.  There is no agreement to which BSC is a party which
(i) prohibits or restricts BSC’s ability to perform its obligations under this
Agreement, or its ability to consummate the transactions contemplated hereby,
(ii) would have the effect of invalidating or voiding this Agreement, or any
provisions hereof, or (iii) would subject Wayne to any impediment or condition
in connection with the exercise of any of Wayne’s rights under this Agreement.

2.25

No Delay.  As of the date hereof, except for federal antitrust issues associated
with the transaction contemplated by this Agreement, BSC is not aware of the
existence of any factor that would materially delay or materially hinder
issuance of any of the required regulatory approvals necessary to consummate the
Merger or the other transactions contemplated hereby.

2.26

Shareholder Approval; Fairness Opinion.  The affirmative vote of a majority of
the outstanding shares of BSC Common Stock entitled to vote on this Agreement is
the only vote of the shareholders of BSC required for approval of the Agreement
and the consummation of the Merger and the related transactions contemplated
hereby.  BSC has received the opinion of Professional Bank Services, to the
effect that, as of the date hereof, the Merger Consideration is fair, from a
financial point of view, to BSC shareholders.

2.27

Survival of Representations and Warranties.  All representations and warranties
contained in this Article II shall expire at the Effective Time, and,
thereafter, neither BSC, the Subsidiary nor the Affiliates, nor any officer or
director of either of them shall have any liability or obligations with respect
thereto.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF WAYNE

Wayne represents and warrants to BSC that as of the date hereof or as of the
indicated date, as appropriate:

3.1

Good Standing; Capitalization.

3.1.1

Wayne (i) is duly incorporated, validly existing and in good standing as a
corporation under the corporation laws of the State of Ohio, and is a registered
bank holding company under the Bank Holding Company Act of 1956, as amended;
(ii) is duly authorized to conduct the business in which it is engaged; (iii)
pursuant to Wayne’s Articles of Incorporation, as amended, is authorized to have
outstanding 12 million common shares, no par value (“Wayne Common Stock”); (iv)
as of the close of business on September 30, 2002, (a) has 4,600,179 shares of
Wayne Common Stock issued and outstanding and 316,732 shares held in its
treasury; and (b) does not have outstanding any stock options, subscription
rights, warrants or other securities entitling the holders to subscribe for or
purchase any shares of its capital stock other than options to purchase Wayne
Common Stock granted and to be granted to employees, officers and Directors
under its stock option plans, which at September 30, 2002, had 525,000 shares of
Wayne Common Stock reserved for issuance in connection with outstanding options
granted under its stock option plans and (v) owns of record and beneficially
free and clear of all liens, encumbrances, all of the outstanding shares of the
capital stock of Wayne County National Bank and all of the outstanding shares of
the capital stock of Chippewa Valley Bank (together, the “Wayne Subsidiaries”).
 Other than the Wayne Subsidiaries and Chippewa Valley Title Agency, a title
insurance agency which is a wholly-owned subsidiary of Wayne County National
Bank and MidOhio Data, Inc., an Ohio corporation, Wayne has no other direct or
indirect subsidiaries.

3.1.2

The Wayne Subsidiaries are each duly incorporated, validly existing and in good
standing as a national bank and an Ohio state-chartered bank and each has all
requisite power and authority to conduct the business as now conducted by it;
and neither of the Wayne Subsidiaries have any outstanding securities of any
kind, nor any outstanding options, warrants or other rights entitling another
person to acquire any securities of either of the Wayne Subsidiaries.

3.2

Corporate Authority; Binding Obligation.

3.2.1

The Board of Directors of Wayne, by resolution adopted by the unanimous vote of
all Directors present at a meeting duly called and held in accordance with
applicable law, have duly approved this Agreement, including reserving for
issuance to BSC shareholders in accordance with this Agreement, a sufficient
number of shares of Wayne Common Stock.  The Board of Directors has directed
that this Agreement be submitted to a vote of the Wayne shareholders at the
annual meeting or a special meeting to be called for that purpose all in
accordance with and as required by law and in accordance with the Articles of
Incorporation and Regulations of Wayne.

3.2.2

Wayne has the corporate power and authority to enter into this Agreement and to
carry out its obligations hereunder subject to certain required regulatory
approvals. This Agreement, when executed and delivered, will have been duly
authorized and will constitute the valid and binding obligation of Wayne,
enforceable in accordance with its terms, except to the extent that (i)
enforceability thereof may be limited by insolvency, reorganization,
liquidation, bankruptcy, readjustment of debt or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (ii) the availability of certain remedies may be precluded by
general principles of equity, subject, however, to the receipt of requisite
regulatory approvals and the approval of the Wayne shareholders.

3.2.3

Neither the execution of this Agreement nor the consummation of the transactions
contemplated hereby and thereby, (i) conflicts with, results in a breach of,
violates or constitutes a default, under Wayne’s Articles of Incorporation or
Regulations or, to the knowledge of Wayne, any federal, foreign, state or local
law, statute, ordinance, rule, regulation or court or administrative order, or
any agreement, arrangement, or commitment to which Wayne or the Wayne
Subsidiaries is subject or bound; (ii) to the knowledge of Wayne, results in the
creation of or gives any person the right to create any material lien, charge,
encumbrance, security agreement or any other material rights of others or other
material adverse interest upon any material right, property or asset belonging
to Wayne or any of its subsidiaries; (iii) terminate or give any person the
right to terminate, amend, abandon, or refuse to perform any material agreement,
arrangement or commitment to which Wayne is a party or by which Wayne’s rights,
properties or assets are subject or bound; or (iv) accelerates or modifies, or
gives any party thereto the right to accelerate or modify, the time within
which, or the terms according to which, Wayne is to perform any duties or
obligations or receive any rights or benefits under any material agreement,
arrangements or commitments.

3.3

Corporate Documents.  Complete and accurate copies of (i) the Articles of
Incorporation and (ii) the Regulations of Wayne in force as of the date hereof
have been previously delivered to BSC.

3.4

Financial Statements.  Wayne has furnished to BSC its audited consolidated
financial statements for the years ended December 31, 2001, December 31, 2000
and December 31, 1999 together with the opinions of its independent public
accountants associated therewith. Such consolidated financial statements fairly
present the consolidated financial condition of Wayne as of their respective
dates and for the respective periods covered thereby in conformity with
generally accepted accounting principles consistently followed throughout the
periods covered thereby. Neither Wayne nor any significant subsidiaries of Wayne
have any material liabilities, obligations or indebtedness required to be
disclosed in such financial statements so furnished other than the liabilities,
obligations and indebtedness disclosed in such financial statements (including
footnotes). Wayne has furnished BSC with unaudited consolidated financial
statements as at September 30, 2002 and for the three (3) month period then
ended and shall continue to furnish information for subsequent calendar quarter
periods to BSC as soon as such subsequent quarterly statements become publicly
available until the Closing Date.

3.5

Marketable Title.  Wayne and the Wayne Subsidiaries have good and marketable
title to all of the material properties and assets reflected in their respective
separate statements of financial condition as at September 30, 2002, and which
are still owned by each and each has good and marketable title to all material
properties and assets acquired by it after such date and still owned by it,
subject to (i) any liens and encumbrances that do not materially adversely
impair the use of the property, (ii) statutory liens for taxes not yet due and
payable, and (iii) minor defects and irregularities in title that do not
materially adversely impair the use of the property.

3.6

Absence of Material Changes.  Except for events relating to the business
environment in general: (i) since September 30, 2002, to the date hereof there
have been no material adverse changes in the consolidated financial condition,
operations or business of Wayne; (ii) the chief executive officer and the
treasurer of Wayne are not aware of any events which have occurred since
September 30, 2002, which reasonably can be expected to result in any material
adverse change in the consolidated financial condition, operations or business
of Wayne; and (iii) since September 30, 2002, to the date hereof there have been
no material changes in the methods of business operations of Wayne and its
subsidiaries.

3.7

Absence of Litigation.  There is no litigation nor actions, suits, proceedings,
investigations or assessments of any kind pending or, to the knowledge of the
chief executive officer and treasurer of Wayne, threatened against Wayne or any
Wayne Subsidiary, which reasonably can be expected to result in any material
adverse change in the consolidated financial condition, operations or business
of Wayne.

3.8

Extraordinary Transactions.  Since September 30, 2002 to the date hereof, and
except for an up to $13 million subordinated debt transaction between the Wayne
Subsidiaries and Wayne, Wayne and the Wayne Subsidiaries each has been operated
in the ordinary course of business, has not made any changes in its respective
capital or corporate structures, nor any material changes in its methods of
business operations and has not provided any increases in employee salaries or
benefits other than in the ordinary course of business. Except for the customary
2002 year end stock dividend and cash dividend consistent with prior years,
since September 30, 2002 to the date hereof, Wayne has not declared or paid any
dividends nor made any distributions of any other kind to its shareholders.

3.9

Taxes.  Wayne and the Wayne Subsidiaries have timely filed all federal, state
and local tax returns required to be filed (after giving effect to all
extensions) by them, respectively, and have paid or provided for all tax
liabilities shown to be due thereon or which have been assessed against them,
respectively.  All tax returns filed by Wayne or the Wayne Subsidiaries through
the date hereof constitute complete and accurate representations of the tax
liabilities of Wayne and the Wayne Subsidiaries for such years and accurately
set forth all items (to the extent required to be included or reflected in such
returns) relevant to its future tax liabilities, including the tax basis of its
properties and assets in all material respects.  Wayne has a pending IRS audit
which management expects to result in no materially adverse findings.

For purposes of this Section 3.9, the term “taxes” shall include all income,
franchise, gross receipts, real and personal property, real property transfer
and gains, wage and employment taxes.  As of the date of this Agreement, there
is no audit examination, deficiency assessment, tax investigation or refund
litigation with respect to any taxes of Wayne or the Wayne Subsidiaries, and no
claim has been made by any authority in a jurisdiction where Wayne or the Wayne
Subsidiaries do not file tax returns that Wayne or the Wayne Subsidiaries are
subject to taxation in that jurisdiction.  All taxes, interest, additions and
penalties due with respect to completed and settled examinations or concluded
litigation relating to Wayne or the Wayne Subsidiaries have been paid in full or
adequate provision has been made for any such taxes on Wayne’s balance sheet (in
accordance with GAAP).  Wayne and the Wayne Subsidiaries have not executed an
extension or waiver of any statute of limitations on the assessment or
collection of any material tax due that is currently in effect.  Wayne and the
Wayne Subsidiaries have withheld and paid all taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, shareholder or other third party, and Wayne
and the Wayne Subsidiaries have timely complied with all applicable information
reporting requirements under Part III, Subchapter A of Chapter 61 of the Code
and similar  applicable state and local information reporting requirements.
 Neither Wayne nor the Wayne Subsidiaries (i) have made an election under
Section 341(f) of the Code, (ii) have issued or assumed any obligation under
Section 279 of the Code, any high yield discount obligation as described in
Section 163(i) of the Code or any registration-required obligation within the
meaning of Section 163(f)(2) of the Code that is not in registered form or (iii)
are or have been a United States real property holding corporation within the
meaning of Section 897(c)(2) of the Code.

3.10

Contracts.  Except as set forth in Wayne’s SEC filings, neither Wayne nor the
Wayne Subsidiaries are a party to (i) any written employment contracts or
written contracts of any other kind with any of its officers, Directors or
employees or (ii) any material contract, lease or agreement of any other kind
which is not assignable as a result of the merger provided for herein without
the consent of another party, except for contracts, leases or agreements which
do not have terms extending beyond six months from the date of this Agreement or
contracts, leases or agreements (excluding contracts, leases and agreements
pursuant to which credit has been extended by the Wayne Subsidiaries) which do
not require a total expenditure over the term of the contract, lease or
agreement of more than $5,000 thereunder.

3.11

Loan Losses.  Since September 30, 2002 to the date hereof, none of Wayne’s
banking subsidiaries has incurred any unusual or extraordinary loan losses which
would be material to Wayne on a consolidated basis; and to the knowledge and
belief of Wayne, and in the light of any banking subsidiary’s historical loan
loss experience and their management’s analysis of the quality and performance
of their respective loan portfolios, as of September 30, 2002, their
consolidated reserves for loan losses are adequate to absorb all known and
reasonably anticipated losses as of such date.

3.12

Absence of Fees.  Except for dealings with and obligations to Stifel Nicolaus &
Company, Incorporated, Wayne has not, directly or indirectly, dealt with any
broker or finder in connection with this transaction and has not incurred and
will not incur any obligation for any broker’s or finder’s fee or commission in
connection with the transactions provided for in this Agreement.

3.13

Legal Compliance.  To the knowledge of Wayne, neither Wayne nor the Wayne
Subsidiaries, nor any employee, officer or Director of any of them has knowingly
engaged in any activity or omitted to take any action which, in any material
way, has resulted or could result in the violation of or material failure to
comply with the regulatory requirements of (i) any local, state or federal law
(including without limitation the Bank Secrecy Act, the Community Reinvestment
Act, applicable consumer protection and disclosure laws and regulations,
including without limitation, Truth in Lending, Truth in Savings and similar
disclosure laws and regulations, and equal employment and employment
discrimination laws and regulations) or (ii) any regulation, order, injunction
or decree of any court or governmental body, the violation of either of which
could reasonably be expected to have a material adverse effect on the financial
condition of Wayne and its subsidiaries taken as a whole. To the knowledge of
Wayne, Wayne and the Wayne Subsidiaries possess all licenses, franchise, permits
and other governmental authorizations necessary for the continued conduct of
their businesses without material interference or interruption.

3.14

Material Information.

3.14.1

To the knowledge of Wayne, neither this Agreement nor any report, statement,
list, certificate or other information furnished by Wayne to BSC or BSC’s agents
in connection with this Agreement or any of the transactions contemplated hereby
contains an untrue statement of a material fact or omits or shall omit to state
a material fact necessary to make the statements contained herein or therein, in
light of the circumstances in which they are made, not misleading.

3.14.2

True and complete copies of the following documents have been filed by Wayne
with the SEC:

3.14.2.1

Wayne’s Annual Report on Form 10-K for the year ended  December 31, 2001 and
Quarterly Reports on Form 10-Q for the Quarters ended March 31, 2002, June 30,
2002 and September 30, 2002;

3.14.2.2

any Current Report on Form 8-K with respect to any event occurring after
September 30, 2002 and prior to the date of this Agreement;

3.14.2.3

any report filed by Wayne to amend or modify any of the reports described above;
and

3.14.2.4

all proxy statements prepared in connection with meetings of Wayne’s
shareholders held subsequent to December 31, 2001.

The information set forth in the documents described in this Section 3.14.2
(including all exhibits thereto and all documents incorporated therein by
reference) did not, (a) as of the dates on which such reports were filed with
the SEC, contain any untrue statement of a material fact, omit any material fact
required to be stated therein or necessary to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading, or omit any material exhibit required to be filed therewith and (b)
as of the date hereof, except to the extent statements therein have been
modified or amended by subsequent filings, such reports do not contain any
untrue statement of a material fact, omit any material fact required to be
stated therein or necessary to make the statements contained therein, in light
of the circumstances under which they were made, not misleading, or omit any
material exhibit required to be filed therewith. Prior to the date hereof no
event has occurred subsequent to September 30, 2002 which Wayne is required to
describe in a Current Report on Form 8-K other than the Current Reports
heretofore furnished by Wayne to BSC. Wayne timely shall furnish BSC with copies
of all reports filed by Wayne with the SEC subsequent to the date of this
Agreement and until the Closing Date.

3.15

Environmental.  There are no actions, proceedings or investigations pending
before any environmental regulatory body, with respect to or threatened against
or affecting Wayne or the Wayne Subsidiaries in respect to any “facility” owned,
leased or operated by any of them (but excluding any “facility” as to which sole
interest of Wayne or the Wayne Subsidiaries is that of a lienholder or
mortgagee, but including any “facility” to which title has been taken pursuant
to mortgage foreclosure or similar proceedings and including any “facility” in
which Wayne or the Wayne Subsidiaries ever participated in the financial
management of such facility to a degree sufficient to influence, or have the
ability to influence, the facility’s treatment of hazardous waste) under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”), or under any Federal, state, local or municipal statue,
ordinance or regulation in respect thereof, in connection with any release of
any toxic or “hazardous substance”, pollutant or contaminant into the
“environment” which, if adversely determined, (a) would require the payment by
Wayne  or the Wayne Subsidiaries and/or require Wayne or the Wayne Subsidiaries
to incur expenses of more than $10,000 (whether or not covered by insurance) or
(b) would otherwise have a material adverse effect on Wayne or the Wayne
Subsidiaries, nor, to the knowledge of Wayne after reasonable inquiry, is there
any reasonable basis for the institution of any such actions or proceedings or
investigations which is probable of assertion, nor are there any such actions or
proceedings or investigations in which Wayne or the Wayne Subsidiaries are a
plaintiff or complainant. Neither Wayne nor the Wayne Subsidiaries are liable in
any material respect under any applicable law for any release by either of them
or for any release by any other “person” of a hazardous substance caused by the
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, leaching, dumping or disposing of hazardous wastes or other chemical
substances, pollutants or contaminants into the environment, nor is Wayne or the
Wayne Subsidiaries liable for any material costs (as a result of the acts or
omissions of Wayne or the Wayne Subsidiaries or, to the knowledge of Wayne, as a
result of the acts or omissions of any other “person”) of any remedial action
including, without limitation, costs arising out of security fencing,
alternative water supplies, temporary evacuation and housing and other emergency
assistance undertaken by any environmental regulatory body having jurisdiction
over Wayne or the Wayne Subsidiaries to prevent or minimize any actual or
threatened release by Wayne  or the Wayne Subsidiaries of any hazardous wastes
or other chemical substances, pollutants and contaminants into the environment
which would endanger the public health or the environment. All terms contained
in quotation marks in this paragraph and the paragraph immediately following
shall have the meaning ascribed to such terms, and defined in, CERCLA.

To the knowledge of Wayne, each “facility” owned, leased or operated by Wayne or
the Wayne Subsidiaries (but excluding any “facility” as to which the sole
interest of Wayne or the Wayne Subsidiaries is that of a lienholder or
mortgagee, but including any “facility” to which title has been taken pursuant
to mortgage foreclosure or similar proceedings and including any “facility” in
which Wayne or the Wayne Subsidiaries ever participated in the financial
management of such facility to a degree sufficient to influence, or have the
ability to influence, the facility’s treatment of hazardous waste) is, in all
material respects, in compliance with all applicable Federal, state, local or
municipal statutes, ordinances, laws and regulations and all orders, rulings or
other decisions of any court, administrative agency or other governmental
authority relating to the protection of the environment, except to the extent a
failure to comply would not have a material adverse effect on the business,
operations and financial condition of Wayne and the Wayne Subsidiaries taken as
a whole.

3.16

Employee Plans.

3.16.1

Plan Documents, Reports and Filings. Wayne or the Wayne Subsidiaries have
provided true, complete and correct copies of all plan documents, if any,
comprising each Wayne Benefit Plan, together with, when applicable, (a) the most
recent summary plan description, (b) the most recent actuarial and financial
reports and the most recent annual reports filed with any governmental agency
and (c) all Internal Revenue Service (“IRS”) or other governmental agency
rulings and determination letters or any open requests for IRS rulings or
letters with respect to Wayne Benefit Plans.  For purposes hereof, the term
“Wayne Benefit Plan” shall mean any plan, program, arrangement or system of
employee or director benefits maintained by Wayne or the Wayne Subsidiaries for
the benefit of employees, former employees or Directors of Wayne or the Wayne
Subsidiaries and shall include (a) any qualified retirement plan such as a
pension, profit sharing, stock bonus plan or employee stock ownership plan
(“ESOP”), (b) any plan, program or arrangement providing deferred compensation,
bonus deferral or incentive benefits, whether funded through trust or otherwise,
and (c) any welfare plan, program or policy providing vacation, severance,
salary continuation, supplemental unemployment, disability, life, health
coverage, retiree health, Voluntary Employees’ Beneficiary Association, medical
expense reimbursement or dependent care assistance benefits, in any such
foregoing case without regard to whether the Wayne Benefit Plan constitutes an
employee benefit plan under Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), or the number of employees covered
under such Wayne Benefit Plan.

3.16.2

Qualified Retirement Plan Compliance. With respect to each Wayne Benefit Plan
which is a Qualified Benefit Plan: (a) the IRS has issued a determination letter
which determined that such Qualified Benefit Plan (as amended by any and all
amendments) satisfied the requirements of Section 401(a) of the Code; (b) such
Qualified Benefit Plan is in material compliance with all qualification
requirements of Section 401(a) of the Code; (c) such Qualified Benefit Plan is
in material compliance with all notice, reporting and disclosure requirements of
ERISA and the Code; (d) any Qualified Benefit Plan which is an ESOP Qualified
Benefit Plan is in material compliance with the applicable qualification
requirements of Section 409 of the Code; (e) any previously terminated Qualified
Benefit Plan was terminated in material compliance with the requirements of
ERISA and the Code, has received a favorable determination letter therefor, and
the liabilities of such Qualified Benefit Plan and the requirements of the PBGC
were fully satisfied; and (f) any and all amendments to the Qualified Benefit
Plans not covered by an IRS determination letter do not adversely affect the
qualified and tax exempt status of such plans.

3.16.3

Welfare Plan Compliance. With respect to each Wayne Benefit Plan which is a
Welfare Benefit Plan: (a) such Welfare Benefit Plan, if it is intended to
provide favorable tax benefits to plan participants, has been, to the knowledge
of Wayne, in compliance with applicable Code provisions; (b) such Welfare
Benefit Plan has been, to the knowledge of Wayne, operated in material
compliance with all applicable notice, reporting and disclosure requirements of
ERISA and the Code; and (c) such Welfare Benefit Plan, if a group health plan
subject to COBRA, has been, to the knowledge of Wayne, operated in material
compliance with such COBRA requirements.

3.16.4

Prohibited Transactions. To the knowledge of Wayne, no prohibited transaction
under Section 406 of ERISA and not exempt under Section 408 of ERISA has
occurred with respect to any Wayne Benefit Plan which would result, with respect
to any person, in (a) the imposition, directly or indirectly, of a material
excise tax under Section 4975 of the Code or (b) material fiduciary liability
under Section  409 of ERISA.

3.16.5

Lawsuits or Claims. No material actions, suits or claims (other than routine
claims of benefits) are pending or, to the knowledge of Wayne, threatened
against any Wayne Benefit Plan or against Wayne or the Wayne Subsidiaries with
respect to any Wayne Benefit Plan.

3.16.6

Disclosure of Unfunded Liabilities. All material Unfunded Liabilities with
respect to each Wayne Benefit Plan have been recorded and disclosed on the most
recent financial statement of Wayne and the Wayne Subsidiaries or, if not, in
the Wayne Schedules. For purposes hereof, the term “Unfunded Liabilities” shall
mean any amounts properly accrued to date under generally accepted accounting
principles in effect as of the date of this Agreement (GAAP), or amounts not yet
accrued for GAAP purposes but for which an obligation (which has legally accrued
and cannot legally be eliminated and which is subject to reasonable estimate)
exists for payment in the future which is attributable to any Wayne Benefit
Plan, including but not limited to (a) severance pay benefits, (b) deferred
compensation or unpaid bonuses, (c) any liabilities on account of the change in
control which will result from this Agreement, including any potential 20%
excise tax under Section 4999 of the Code relating to excess parachute payments
under Section 280G of the Code, (d) any unpaid pension contributions for the
current plan year or any accumulated funding deficiency under Section 412 of the
Code and related penalties under Section 4971 of the Code, including unpaid
pension contributions or funding deficiencies owed by members of a controlled
group of corporations which includes Wayne or the Wayne Subsidiaries and for
which Wayne or the Wayne Subsidiaries are liable under applicable law, (e) any
authorized but unpaid profit sharing contributions or contributions under
Section 401(k) and Section 401(m) of the Code, (f) retiree health benefit
coverage and (g) unpaid premiums for contributions required under any group
health plan to maintain such plan’s coverage through the Effective Time.

3.16.7

Defined Benefit Pension Plan Liabilities. Wayne and the Wayne Subsidiaries (or
any pension plan maintained by any of them) have not incurred any material
liability to the PBGC or the IRS with respect to any Wayne Benefit Plan which is
a defined benefit pension plan, except for the payment of PBGC premiums pursuant
to Section 4007 of ERISA, all of which if due prior to the date of this
Agreement have been fully paid, and no PBGC reportable event under Section 4043
of ERISA has occurred with respect to any such pension plan. The benefit
liabilities, as defined in Section 4001(a)(16) of ERISA, of each Wayne Benefit
Plan subject to Title IV of ERISA, using the actuarial assumptions that would be
used by the PBGC in the event of termination of such plan, do not exceed the
fair market value of the assets of such plan. Neither Wayne, the Wayne
Subsidiaries nor any controlled group member of Wayne or the Wayne Subsidiaries
participates in, or has incurred any liability under Sections 4201, 4063 or 4064
of ERISA for a complete or partial withdrawal from a multiple employer plan or a
multi-employer plan (as defined in Section 3(37) of ERISA).

3.16.8

Independent Trustee. Wayne and the Wayne Subsidiaries (a) have not incurred any
asserted or, to the knowledge of Wayne, unasserted material liability for breach
of duties assumed in connection with acting as an independent trustee of any
employee pension plan (as defined in Section 3(2) of ERISA) which is intended to
be qualified under Section 401(a) of the Code and which is maintained by an
employer unrelated in ownership to Wayne or the Wayne Subsidiary, (b) have not
authorized nor knowingly participated in a material prohibited transaction under
Section 406 of ERISA and not exempt under Section 408 of ERISA and (c) have not
received notice of any material actions, suits or claims (other than routine
claims for benefits) pending or threatened against the unrelated employer or
against them.

3.16.9

Right to Amend and Terminate. Wayne or the Wayne Subsidiaries have all power and
authority necessary to amend or terminate each Wayne Benefit Plan without
incurring any penalty or liability provided that, in the case of an employee
pension benefit plan (as defined in section 3(2) of ERISA), benefits accrued as
of the date of amendment or termination are not reduced.

3.16.10

Materiality. For purposes of this Section 3.16 as a whole, the term “material”
in connection with a liability shall mean a liability or loss, taxes, penalties,
interest and related legal fees in the total amount of $25,000 or more, with
such determination being made on the basis of the aggregate affected
participants of a Wayne Benefit Plan and not with respect to any single
participant.

3.17

Labor Matters.  Neither Wayne nor the Wayne Subsidiaries are or have ever been a
party to, or are or have ever been bound by, any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization with respect to its employees, nor is Wayne or the Wayne
Subsidiaries the subject of any proceeding asserting that it has committed an
unfair labor practice or seeking to compel Wayne or the Wayne Subsidiaries to
bargain with any labor organization as to wages and conditions of employment,
nor is there any strike, other labor dispute or organizational effort involving
Wayne or the Wayne Subsidiaries pending, or to Wayne’s knowledge, threatened.
 Wayne and the Wayne Subsidiaries are in compliance with applicable laws
regarding employment of employees and retention of independent contractors and
are in compliance with applicable employment tax laws.

3.18

Regulatory Compliance.  Wayne and the Wayne Subsidiaries have materially
complied with all laws, regulations and orders applicable to it and to the
conduct of each of its business, including without limitation, all statutes,
rules and regulations pertaining to the conduct of its business.  Neither Wayne
nor the Wayne Subsidiaries are in default under, and no event has occurred
which, with the lapse of time or action by a third party, could result in the
default under the terms of any judgment, decree, order, writ, rule or regulation
of any governmental authority or court, whether federal, state or local and
whether at law or in equity.  Wayne is not aware of any circumstance or reason
that could preclude it from obtaining the regulatory approvals, including
antitrust approvals, necessary to consummate the Merger.

3.19

Absence of Regulatory Actions.  Neither Wayne nor the Wayne Subsidiaries are a
party to any cease and desist order, written agreement or memorandum of
understanding with, or any commitment letter or similar undertaking to, or is
subject to any action, proceeding, order or directive by, or is a recipient of
any extraordinary supervisory letter from any Government Regulators, or has
adopted any board resolutions at the request of any Government Regulator, nor
has it been advised by any Government Regulator that it is contemplating issuing
or requesting (or is considering the appropriateness of issuing or requesting)
any such action, proceeding, order, directive, written agreement, memorandum of
understanding, extraordinary supervisory letter, commitment letter, board
resolutions or similar undertaking.

3.20

Insurance.  Wayne has previously provided a list and a brief description of all
insurance policies currently in force with respect to Wayne.  All premiums due
on such policies have been paid, and such policies will continue to remain in
force through the Effective Time.  Wayne has previously delivered a description
of all claims in excess of $5,000 currently pending under such insurance
policies, together with a list of all other claims in excess of $5,000 which
have been filed during the last three (3) years and a description of the
disposition thereof.

3.21

Interest Rate Risk Management.  All interest rate swaps, caps, floors and option
agreements and other interest rate risk management arrangements, whether entered
into for Wayne’s  own account, or for the account of one or more of the Wayne
Subsidiaries or their customers, were entered into (i) in accordance with
prudent banking practices and all material applicable laws, rules, regulations
and regulatory policies and (ii) with counter-parties reasonably believed to be
financially responsible at the time; and each of them constitutes the valid and
legally binding obligation of Wayne or the Wayne Subsidiaries, enforceable in
accordance with its terms (except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws of general applicability relating to or affecting
creditors’ rights or by general equity principles), and are in full force and
effect (except to the extent that they have been fully performed or terminated)
in all respects material to Wayne. Neither Wayne nor the Wayne Subsidiaries, nor
to its knowledge any other party thereto is, in any respect material to Wayne on
a consolidated basis, in breach of any of its obligations under any such
agreement or arrangement.

3.22

Investment Portfolios.  The investment portfolios of Wayne and the Wayne
Subsidiaries and affiliates consist of securities in marketable form. Since
September 30, 2002, to the date hereof Wayne and the Wayne Subsidiaries, on a
consolidated basis, have not incurred any unusual or extraordinary losses in
their respective investment portfolios, and, except for events relating to the
business environment in general, including market fluctuations, the management
of Wayne is not aware of any events which are reasonably certain to occur in the
future and which reasonably can be expected to result in any material adverse
change in the quality or performance of the investment portfolios of Wayne and
the Wayne Subsidiaries on a consolidated basis.

3.23

Indemnification.  There are no actions, suits, claims, proceedings,
investigations or assessments of any kind pending, or to the knowledge of Wayne,
threatened against any of the Directors or officers of Wayne or the Wayne
Subsidiaries in their capacities as such, and no Director or officer of Wayne or
the Wayne Subsidiaries currently is being indemnified or seeking to be
indemnified by either Wayne or the Wayne Subsidiaries pursuant to applicable law
or Wayne’s Articles of Incorporation or Regulations or the Wayne Subsidiaries’
respective Articles of Incorporation or Regulations.

3.24

Performance of Obligations.  There is no agreement to which Wayne is a party
which (i) prohibits or restricts Wayne’s ability to perform its obligations
under this Agreement, or its ability to consummate the transactions contemplated
hereby, (ii) would have the effect of invalidating or voiding this Agreement, or
any provisions hereof, or (iii) would subject BSC to any impediment or condition
in connection with the exercise of any of BSC’s rights under this Agreement.

3.25

No Delay.  As of the date hereof, except for federal antitrust issues associated
with the transaction contemplated by this Agreement, Wayne is not aware of the
existence of any factor that would materially delay or materially hinder
issuance of any of the required regulatory approvals necessary to consummate the
Merger or the other transactions contemplated hereby.

3.26

Shareholder Approval; Fairness Opinion.  The affirmative vote of a majority of
the outstanding shares of Wayne Common Stock entitled to vote on this Agreement
and the transactions contemplated thereby is the only vote of the shareholders
of Wayne required for approval of the Agreement and the consummation of the
Merger and the related transactions contemplated hereby.  Wayne has received the
opinion of Stifel Nicolaus & Company, Incorporated to the effect that, as of the
date hereof, the Merger Consideration is fair, from a financial point of view,
to Wayne’s shareholders.

3.27

Fully Paid, Non-Assessable Shares.  All shares of Wayne Common Stock to be
received by the shareholders of BSC as a result of the Merger pursuant to the
terms of this Agreement shall be, upon transfer or issuance, validly issued,
fully paid and non-assessable, and will not, upon such transfer or issuance, be
subject to the preemptive rights of any shareholder of Wayne.

3.28

Survival of Representations and Warranties.  All representations and warranties
contained in this Article III shall expire at the Effective Time, and
thereafter, neither Wayne nor any officer or Director of Wayne shall have any
further liability or obligation with respect thereto, except for any
misrepresentations, breaches of warranties or violations of covenants that were
made with intent to defraud.

ARTICLE IV
OBLIGATIONS, COVENANTS AND COOPERATION

4.1

BSC Shareholders Meeting.  BSC, in consultation with Wayne, will take all
actions necessary to call and hold an annual or a special meeting of BSC’s
shareholders as soon as practicable after the Wayne registration statement
relating to this transaction has been declared effective by the Securities and
Exchange Commission (the “SEC”) and under all applicable state securities laws
for the purpose of approving and adopting this Agreement and any other documents
or actions necessary to the consummation of the Merger provided for herein
pursuant to law. The Board of Directors of BSC shall inform the shareholders of
BSC in the proxy materials relating to the annual or special meeting that all
Directors of BSC have provided to Wayne a written agreement of their intent to
vote all shares of BSC Common Stock which they own of record in favor of
approving this Agreement and any such other necessary documents or actions, and
all Directors will recommend approval of this Agreement to the other
shareholders of BSC, subject only to such Directors’ fiduciary obligations, and
will use their best efforts to obtain the necessary approvals by the
shareholders of this Agreement and the transactions contemplated hereby.

4.2

Wayne Shareholders Meeting.  Wayne will take all actions necessary to call and
hold an annual or a special meeting of Wayne’s shareholders as soon as
practicable after the Wayne registration statement relating to this transaction
has been declared effective by the SEC and under all applicable state securities
laws for the purpose of approving and adopting this Agreement and any other
documents or actions necessary to the consummation of the Merger provided for
herein pursuant to law. The Board of Directors of Wayne shall inform the
shareholders of Wayne in the proxy materials relating to the annual or special
meeting that all Directors of Wayne presently intend to vote all shares of Wayne
Common Stock which they own of record in favor of approving this Agreement and
any such other necessary documents or actions, and all Directors will recommend
approval of this Agreement to the other shareholders of Wayne, subject only to
such Directors’ fiduciary obligations and will use their best efforts to obtain
the necessary approvals by the shareholders of this Agreement and the
transactions contemplated hereby.

4.3

BSC Ordinary Course of Business.   From the date of this Agreement until the
Effective Time, BSC, the Subsidiary and the Affiliates each will be operated in
the ordinary course of business, and none of them will, without prior
consultation with Wayne, make any changes in its capital or corporate
structures; issue any additional shares of BSC Common Stock other than pursuant
to the exercise of options granted prior to the date hereof; issue any other
equity securities, other than pursuant to the exercise of options granted prior
to the date hereof; or, issue as borrower any long term debt or convertible or
other securities of any kind, or right to acquire any of its securities; make
any material changes in its method of business operations; make, enter into any
agreement to make, or become obligated to make, any capital expenditures in
excess of $5,000, make, enter into or renew any agreement for services to be
provided to BSC, the Subsidiary or the Affiliates or permit the automatic
renewal of any such agreement, other than the agreements identified in the BSC
Schedules which are specifically identified in such Schedules as agreements
which BSC intends to renew, except any agreement for services having a term of
not more than three months or requiring the expenditure of not more than $5,000
(for this purpose the phrase “permit the automatic renewal” includes the failure
to send a notice of termination of such contract if such failure would
constitute a renewal), provided that BSC shall be permitted to (a) pay salaries,
normal salary increases, bonuses and BSC 401(k) matching contributions,
consistent with prior years; provided further, that BSC shall be permitted to
pay bonuses pursuant to its existing bonus plan for 2002 and for the partial
year period preceding the Closing Date; and (b) declare or pay any cash
dividends on its own stock consistent with prior years and paid at such times as
BSC historically has done on BSC Common Stock; provided further that BSC may,
without further consultation with Wayne, increase its customary cash dividend to
$.22 per share for the first quarter of 2003 dividend.  Notwithstanding anything
to the contrary herein, BSC and Wayne shall cooperate in selecting the Effective
Time to ensure that the holders of BSC Common Stock do not become entitled to
receive both a dividend with respect to their BSC Common Stock and a dividend
with respect to their Wayne Common Stock or fail to be entitled to receive any
dividend with respect to any quarterly period or portion thereof in which the
Effective Time occurs; pay any stock dividends or make any other distributions
on its stock other than cash dividends as described in the immediately preceding
clause; change or otherwise amend any Benefit Plans other than as required by
law or as contemplated herein; and provide any increases in employee salaries or
benefits other than in the ordinary course of business.  BSC agrees that it will
not sell or otherwise dispose of or encumber any of the shares of the capital
stock of the Subsidiary which are now owned by it.

4.4

Wayne Ordinary Course of Business.   From the date of this Agreement until the
Effective Time, Wayne and the Wayne Subsidiaries each will be operated in the
ordinary course of business, and none of them will, without prior consultation
with BSC, make any changes in its capital or corporate structures; issue any
additional shares of Wayne Common Stock other than pursuant to the exercise of
options granted prior to the date hereof or other than pursuant to a stock
dividend declared and paid in the ordinary course consistent with prior years
and paid at such times as Wayne historically has done; issue any other equity
securities, other than pursuant to the exercise of options granted prior to the
date hereof and stock dividends as described herein; or, issue as borrower any
long term debt or convertible or other securities of any kind, or right to
acquire any of its securities; make any material changes in its method of
business operations; make, enter into any agreement to make, or become obligated
to make, any capital expenditures in excess of $25,000, make, enter into or
renew any agreement for services to be provided to Wayne or the Wayne
Subsidiaries, except any agreement for services having a term of not more than
three months or requiring the expenditure of not more than $25,000.  Wayne shall
be permitted to pay salaries, normal salary increases, benefits and bonuses,
consistent with prior years; declare or pay any cash or stock dividends on its
own stock consistent with the normal dividends and consistent with prior years
and paid at such times as Wayne historically has done on Wayne Common Stock.
 Wayne agrees that it will not sell or otherwise dispose of or encumber any of
the shares of the capital stock of the Wayne Subsidiaries which are now owned by
it.

4.5

Affiliates.  Not later than the 15th day prior to the mailing of BSC’s proxy
statement with respect to the Merger, BSC shall deliver to Wayne a list of each
person that, to the best of BSC’s knowledge, is or is reasonably likely to be,
as of the date of the annual or special meeting called to approve the Merger,
deemed an “affiliate” of it as that term is used in Rule 145 under the
Securities Act of 1933, as amended, or SEC Accounting Series Releases 130 and
135 (the “BSC Affiliates”). BSC shall use its best efforts to cause each BSC
Affiliate to execute and deliver to Wayne on or before the mailing of such proxy
statement an agreement in the form of Appendix A hereto.

4.6

Regulatory Applications.  

4.6.1

Wayne will prepare and cause to be filed at its expense such applications and
other documents with the Board of Governors of the Federal Reserve System, the
Federal Deposit Insurance Corporation, the Ohio Division of Financial
Institutions, the Ohio Department of Insurance, and any other governmental
agencies as are required to secure the requisite approval of such agencies for
the consummation of the transactions provided for in this Agreement, and the
parties shall cooperate in the preparation of an appropriate registration
statement, including the prospectus, proxy statement, and such other documents
necessary to comply with all federal and state securities laws relating to
shareholder approval of this transaction and the registration and issuance of
the shares of Wayne Common Stock to be issued to the shareholders of BSC in this
transaction (the expenses thereof, other than accounting, legal, investment
banking, financial consulting and associated expenses of BSC and its affiliates,
to be paid by Wayne), and any other laws applicable to the transactions provided
for in this Agreement. Wayne shall use all reasonable efforts to file all such
applications as promptly as practicable after the execution of this Agreement to
secure all such approvals.  BSC agrees that it will, as promptly as practicable
after request and at its own expense, provide Wayne with all information and
documents concerning BSC, the Subsidiary and the Affiliates, as shall be
required in connection with preparing such applications, registration statements
and other documents and in connection with securing such approvals. Prior to
filing any such applications or other documents with the applicable governmental
agencies, Wayne shall provide copies thereof to BSC and a reasonable opportunity
to comment.

4.6.2

Supplementing Section 4.6.1, Wayne will prepare and file a Registration
Statement on Form S-4 under the Securities Act of 1933 with the Securities and
Exchange Commission (the “Registration Statement”) to register a sufficient
number of shares of Wayne Common Stock which the shareholders of BSC will
receive pursuant to Section 1.3 at the Effective Time.  Wayne will use its best
efforts to cause such Registration Statement to become effective.  Wayne and BSC
agree that none of the information supplied or to be supplied by each of them
for inclusion or incorporation by reference in (i) the Registration Statement,
including the proxy statement and prospectus (the “Proxy Statement/Prospectus”)
constituting a part thereof, will, at the time the Registration Statement
becomes effective under the Securities Act of 1933, or (ii) the Proxy
Statement/Prospectus and any amendment or supplement thereto will, at the date
of mailing to shareholders and at the times of the meetings of shareholders of
BSC and Wayne to be held in connection with the Merger, in either case contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

4.7

Cooperation.  Each of the parties hereto agrees to use its commercially
reasonable efforts and to cooperate with the other party in all reasonable
respects in order to carry out and consummate the transactions contemplated by
this Agreement at the earliest practicable time including, without limitation,
the filing of applications, notices and other documents with, and obtaining
approval from, appropriate governmental regulatory agencies.

4.8

Access.  BSC agrees to permit Wayne, its officers, employees, accountants,
agents and attorneys, and Wayne agrees to permit BSC, its officers, employees,
accountants, agents and attorneys, upon reasonable advance notice to have
reasonable access during business hours to their respective books, records and
properties, and those of each of its subsidiaries and affiliates, for the
purpose of preparing for the Closing and the subsequent conversion necessary to
effect the merger of the banking subsidiaries.

4.9

BSC Employee Plans.



4.9.1

BSC 401(k).  At the request of Wayne prior to the Effective Time, BSC shall take
all steps necessary to terminate the BSC 401(k) Plan (“BSC 401(k)”) effective as
of the Termination Date.  For purposes hereof, the term “Termination Date” shall
mean a date established by Wayne that is prior to the Effective Time, but which
shall in no event precede the Effective Time by more than one business day.

Before the BSC 401(k) is frozen or terminated as the case may be, the parties
hereto shall cause an employer nonelective contribution to be made to the BSC
401(k) for the 2002 plan year and for the short plan year beginning January 1,
2003 and ending on the Termination Date or the date the BSC 401(k) is frozen as
the case may be (“Relevant Period”).  For the Relevant Period that is the 2002
plan year, such employer nonelective contribution shall be equal to $117,000;
for the Relevant Period that is the short plan year beginning January 1, 2003,
such employer nonelective contribution shall be equal to $8,500 per month for
each full or partial month through the month that contains the Closing Date.

Wayne shall amend the Wayne Bancorp, Inc. & Affiliates 401(k) and Profit Sharing
Plan (the “Wayne 401(k)”) to provide a special entry date for all former BSC,
Subsidiary and the Affiliates’ employees employed by Wayne, the Surviving
Subsidiary or other Wayne affiliates, which special entry date shall coincide
with the Effective Time.  Furthermore, Wayne shall amend the Wayne 401(k) to the
extent necessary to permit all former BSC, Subsidiary and the Affiliates’
employees employed by Wayne, the Surviving Subsidiary or other Wayne affiliates
to defer as much of their compensation received in the year in which the
Effective Time occurs to the Wayne 401(k) as they would have been able to defer
to the BSC 401(k) but for the termination of the BSC 401(k).

4.9.2

BSC Benefit Plans.  Except for BSC Benefit Plans designated on Schedule 2.16.1
as not unilaterally terminable, and subject to contractual notice requirements,
Wayne shall have full discretion to provide that some or all of the BSC Benefit
Plans will be frozen, terminated, or both as of the Effective Time or such
subsequent date as selected by Wayne.  

4.10

Employment Issues.

4.10.1

Wayne shall use its best efforts to retain existing employees of BSC, the
Subsidiary and the Affiliates in the same or similar positions subsequent to the
consummation of the Merger; and provided, however, that nothing in this section
or elsewhere in this Agreement shall be deemed to be a contract of employment or
be construed to give said employees any rights other than as employees at will
under Ohio law and said employees shall not be deemed to be third-party
beneficiaries of this provision.

4.10.2

As of the Effective Time, Wayne shall provide that employees of BSC or the
Subsidiary who remain employed after the Merger shall continue to be eligible to
participate in employee benefit plans which are substantially similar to the
benefits provided to other Wayne employees.  For purposes hereof, Wayne shall be
entitled in Wayne’s discretion to either continue any and/or all of the BSC
Benefit Plans or shall alternatively provide that employees of BSC or the
Subsidiary who remain employed after the Merger shall be entitled to participate
in any and/or all of Wayne’s employee benefit plans to the extent that they are
eligible pursuant to the terms of such plans with full credit for years of
service with BSC for eligibility and vesting under such plans, waiver of any
pre-existing medical conditions, and credit for any deductibles and co-pay
amounts paid prior to the Effective Time.  At the Effective Time, Wayne shall
assume all liability under that certain Release and Non-Competition Agreement by
and between The Savings Bank and Trust Company and James E. Coburn dated as of
December 6, 1999.  Wayne shall not provide health benefits to any current or
former directors of BSC after the Effective Time except to the extent required
by COBRA or other applicable law.

4.11

Wayne Board of Directors.  Wayne’s Board of Directors shall undertake, and
accomplish by the Closing Date, to expand the size of the Wayne board by two
persons and to appoint two directors as set forth in Section 1.8 from the BSC
Board of Directors to fill such vacancies created by the increase in the Board
of Directors.

4.12

BSC Rights.  At the date of this Agreement, the number of shares subject to BSC
Rights shall not exceed 35,800.  From the date of this Agreement to the
Effective Time, BSC shall not grant any additional BSC Rights.

ARTICLE V
CONDITIONS PRECEDENT TO CLOSING

5.1

Conditions to the Obligations of Each of the Parties.  The obligation of each of
the parties hereto to consummate the transactions provided for herein is subject
to the fulfillment on or prior to the Effective Time of each of the following
conditions:

5.1.1

The shareholders of each of BSC and Wayne shall have duly approved and adopted
this Agreement in accordance with and as required by law and in accordance  with
the parties’ respective Articles of Incorporation and Regulations.

5.1.2

Shareholders holding enough shares to jeopardize the tax-free nature of the
Merger shall not have exercised their dissenters rights and demanded the fair
cash value of shares pursuant to Section 1701.85 of the Ohio Revised Code.

5.1.3

All necessary governmental and regulatory orders, consents, clearances and
approvals and requirements shall have been secured and satisfied for the
consummation of such transactions, including without limitation, those of the
Federal Reserve System, the Ohio Division of Financial Institutions, the Federal
Deposit Insurance Corporation and the Securities and Exchange Commission to the
extent required.

5.1.4

Prior to or at the Effective Time, no material investigation by any state or
federal agency shall have been threatened or instituted seeking to enjoin or
prohibit, or enjoining or prohibiting, the transactions contemplated hereby and
no material governmental action or proceeding shall have been threatened or
instituted before any court or government body or authority, seeking to enjoin
or prohibit, or enjoining or prohibiting, the transactions contemplated hereby
other than investigations, actions and proceedings which have been withdrawn
prior to or at the Effective Time without material adverse effect to Wayne or
BSC and other than regularly scheduled regulatory examinations.

5.1.5

Any waiting period mandated by law in respect of the final approval by any
applicable Government Regulators of the transactions contemplated herein shall
have expired.

5.1.6

No statute, rule or regulation shall have been enacted, entered, promulgated,
interpreted, applied or enforced by any governmental authority which prohibits,
restricts or makes illegal consummation of the Merger or any other transactions
contemplated by this Agreement.

5.2

Conditions to the Obligations of Wayne.  The obligation of Wayne to consummate
the transactions provided for herein is subject to the fulfillment at or prior
to the Effective Time of each of the following conditions unless waived by Wayne
in a writing delivered to BSC which specifically refers to the condition or
conditions being waived:

5.2.1

All of the representations and warranties of BSC set forth in Article II of this
Agreement shall be true and correct in all material  respects as of the date of
this Agreement and at and as of the Closing Date (as hereinafter defined) as if
each such representation and warranty was given on and as of the Closing Date,
except for (i) any such representations and warranties made as of a specified
date, which shall be true and correct in all material respects as of such date,
and (ii) inaccuracies of representations and warranties which would not have, or
would not reasonably be expected to have, a material adverse effect on the
financial condition, business or operations of BSC, the Subsidiary and the
Affiliates taken as a whole.

5.2.2

BSC shall have performed all of the obligations required of it under the terms
of this Agreement in all material respects, except for breaches of obligations
which would not have, or would not reasonably be expected to have, any material
adverse effect on the financial condition, business or operations of BSC, the
Subsidiary and the Affiliates taken as a whole.

5.2.3

Wayne shall have received from Stifel Nicolaus & Company, Incorporated written
fairness opinions to the effect that the Merger Consideration is fair to the
holders of Wayne Common Stock from a financial point of view as of the date of
this Agreement and also as of the date of the proxy statement for the Wayne
special meeting of shareholders held to approve the Merger.

5.2.4

BSC’s independent certified public accountant shall have delivered to BSC the
audited consolidated year end financials dated as at December 31, 2002 with an
unqualified audit opinion.

5.2.5

The receipt of a certificate from BSC and the  Subsidiary, executed by the chief
executive officer and president of each, dated the Closing Date, certifying to
the knowledge of the chief executive officer and president of each that: (i) all
of the representations and warranties set forth in Article II hereof were true
and correct as of the date of this Agreement and as of the Closing Date in all
material respects, except for any such representations and warranties made as of
a specified date, which shall be true and correct in all material respects as of
such date; and (ii) each of BSC and the Subsidiary has met and fully complied in
all material respects with all of the obligations required of each of BSC and
the Subsidiary under the terms of this Agreement.

5.2.6

The total issued and outstanding shares of BSC Common Stock shall not exceed
995,427 shares including all shares issuable pursuant to the exercise of options
to purchase BSC Common Stock.

5.2.7

There shall not have been any material adverse changes since December 31, 2002
in the business, operations, condition (financial or otherwise), property or
prospects of BSC, the Subsidiary or the Affiliates.

5.3

Conditions to the Obligations of BSC.  The obligation of BSC to consummate the
transactions provided for herein is subject to the fulfillment at or prior to
the Effective Time of each of the following conditions unless waived by BSC in a
writing delivered to Wayne which specifically refers to the condition or
conditions being waived:

5.3.1

All of the representations and warranties of Wayne set forth in Article III of
this Agreement shall be true and correct in all material respects as of the date
of this Agreement and at and as of the Closing Date as if each such
representation and warranty was given on and as of the Closing Date, except for
any such representations and warranties made as of  a specified date, which
shall be true and correct in all material respects as of such date.

5.3.2

Wayne shall have performed all of the obligations required of it under the terms
of this Agreement in all material respects, except for breaches of obligations
which would not have, or would not reasonably be expected to have, any material
adverse effect on the financial condition, business or operations of Wayne and
the Wayne Subsidiaries taken as a whole.

5.3.3

BSC shall have received from Professional Bank Services written fairness
opinions to the effect that the Merger Consideration is fair to the holders of
BSC Common Stock from a financial point of view as of the date of this Agreement
and also as of the date of the proxy statement for the BSC meeting of
shareholders held to approve the Merger.

5.3.4

The receipt of a certificate from Wayne, executed by its  chief executive
officer and treasurer, dated the Closing Date, certifying to each such officer’s
knowledge that: (i)  all of the representations and warranties set forth in
Article III hereof were true and correct as of the date of this Agreement and as
of the Closing Date in all material respects, except for any such
representations and warranties made as of a specified date, which shall be true
and correct in all material respects as of such date; and, (ii) Wayne has met
and fully complied in all material respects with all of the obligations required
of it under the terms of this Agreement.

5.3.5

Wayne shall have registered its shares of Common Stock to be issued to the BSC
shareholders hereunder with the SEC pursuant to the  Securities Act of 1933, as
amended, and with all applicable state securities authorities. The registration
statement with respect thereto shall have been declared effective by the SEC and
all applicable state  securities authorities and no stop order shall have been
issued.

5.3.6

There shall not have been any material adverse changes since December 31, 2002
in the business, operations, condition (financial or otherwise), property or
prospects of Wayne or the Wayne Subsidiaries.

5.3.7

Wayne shareholders shall have increased the size of the Wayne Board to fourteen
persons and the Wayne Board shall have appointed two directors from the BSC
Board to the Wayne Board to begin serving immediately following the Effective
Time.

5.3.8

BSC and its shareholders will have received an opinion of its counsel, Frost
Brown Todd LLC, in form and substance satisfactory to BSC as of the Closing
Date, to the effect that, under the Code, (i) no gain or loss will be recognized
to BSC as a result of the Merger and (ii) no gain or loss (except in respect of
cash consideration received or fractional share interests sold or dissenters
receiving cash) will be recognized to BSC’s shareholders as a result of their
exchange of BSC Common Stock for Wayne Common Stock, and covering such other
matters as are typically covered by such opinion.

5.3.9

BSC and Wayne shall have taken all steps necessary to accomplish, and shall have
accomplished, the assumption by Wayne of those Trust Preferred Securities issued
by BSC on June 26, 2002 in an amount equal to $7 million and shall have received
all consents and approvals required in connection therewith.

5.3.10

Wayne’s independent certified public accountant shall have delivered to Wayne
the audited consolidated year end financials dated as at December 31, 2002 with
an unqualified audit opinion.

ARTICLE VI
ADDITIONAL COVENANTS

6.1

Confidentiality.  Wayne and BSC agree that the non-disclosure/confidentiality
agreement entered into on August 30, 2002 shall continue in full force and
effect.

6.2

Indemnification.  Wayne and BSC shall each indemnify and hold the other harmless
for any claim, liability or expense (including reasonable attorneys’ fees)
arising from a misstatement or omission in the applications submitted to
regulatory agencies for approval of the transaction contemplated by this
Agreement relating to the indemnifying party which is based or made in reliance
upon any representation, warranty, or covenant of such party in this Agreement
or any certification, document, or other information furnished or to be
furnished by such party pursuant to this Agreement. From and after Closing Date,
this subsection shall be of no further force or effect.

6.3

Press Releases.  Wayne and BSC shall agree with each other as to the form and
substance of any press release related to this Agreement or the transactions
contemplated hereby and thereby, and shall consult with each other as to the
form and substance of other public disclosures related thereto, provided,
however, that nothing contained herein shall prohibit either party from making
any disclosure which its counsel deems required by law.

6.4

Expenses.  Each party hereto shall bear and pay all costs and expenses incurred
by it in connection with the transactions contemplated by this Agreement,
including, without limitation, fees, costs and expenses of its own financial
consultants, investment bankers, accountants and counsel.  The prorata expenses
of printing and mailing the prospectuses/proxy statements to its shareholders
shall be paid by each of Wayne and BSC, provided, however, that Wayne will bear
the costs and expenses associated with the regulatory applications.

6.5

Material Changes.

6.5.1

Between the date hereof and the Closing Date, BSC shall promptly advise Wayne in
writing of any fact that, if existing or known at the date hereof, would have
been required to be set forth or disclosed in or pursuant to this Agreement or
of any fact that, if existing or known at the date hereof, would have made any
of the representations contained herein untrue to any material extent, and which
in each case, would be likely to have a material adverse effect on BSC and its
subsidiaries, taken as a whole.

6.5.2

Between the date hereof and the Closing Date, Wayne shall promptly advise BSC in
writing of any fact that, if existing or known at the date hereof, would have
been required to be set forth or disclosed in or pursuant to this Agreement or
of any fact that, if existing or known at the date hereof, would have made any
of the representations contained herein untrue to any material extent, and which
in each case, would be likely to have a material adverse effect on Wayne and its
subsidiaries, taken as a whole.

6.6

Notification of Failure to Satisfy Condition.  Each party hereto will promptly
notify the other party in writing of the occurrence of any event which will or
may result in the failure to satisfy any material condition precedent set forth
in this Agreement. Between the date of this Agreement and the Closing Date, each
party hereto will notify the other of the satisfaction of such material
conditions precedent as they occur.

6.7

Indemnification;  Directors’ and Officers’ Insurance.

6.7.1

Wayne agrees that the Surviving Corporation shall honor after the Effective Time
all rights to indemnification now existing in favor of any director, officer,
employee or agent of BSC or any of its Subsidiaries or Affiliates (singularly,
“Indemnified Party” and collectively, the “Indemnified Parties”) as provided in
their respective Articles of Incorporation, Regulations or, in any agreement
between an Indemnified Party and BSC or any of its Subsidiaries or Affiliates,
and such indemnification obligations shall survive the Merger and shall continue
in full force and effect for a period of three years from the Effective Time;
provided, that, in the event any claim or claims are asserted or made within
such three-year period, all rights to indemnification in respect of any such
claim or claims shall continue until final disposition of any and all such
claims.

6.7.2

Wayne agrees that the Surviving Corporation shall cause to be maintained in
effect for not less than three years from the Effective Time for the benefit of
all current and former directors, officers, employees and agents of BSC and any
of its Subsidiaries and Affiliates the current policies of the directors’ and
officers’ liability insurance maintained by BSC and such Subsidiaries and
Affiliates; provided, that, the Surviving Corporation may substitute therefor
other policies not less advantageous (other than to a de minimus extent) to the
beneficiaries of the current policies and provided that such substitution shall
not result in any gaps or lapses in coverage with respect to matters occurring
prior to the Effective Time; and provided, further, that the Surviving
Corporation shall not be required to pay aggregated premiums for the three-year
period in excess of $100,000, and, if the Surviving Corporation is unable to
obtain the insurance required by this Section 6.7.2, it shall obtain as much
comparable insurance as possible for premiums equal to such maximum amount.

6.7.3

In the event the Surviving Corporation or any of its successors or assigns (i)
consolidates with or merges into any other person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
person, then, and in either such case, the proper provision shall be made so
that the successors and assigns of the Surviving Corporation shall assume the
obligations set forth in this Section 6.7.

6.7.4

The Surviving Corporation shall pay all reasonable expenses, including
attorneys’ fees, that may be incurred by any Indemnified Party in enforcing the
indemnity and other obligations provided for in this Section 6.7, subject to the
limitation of applicable laws.

6.7.5

The provisions of this Section 6.7 are intended to be for the benefit of, and
shall be enforceable by, each Indemnified Party, his or her heirs and his or her
representatives.

6.8

Notification of Regulatory Action.  In the event Wayne or the Wayne Subsidiaries
receive a written examination report or receive or enter into a written
agreement with a Government Regulator, BSC shall have an opportunity to review
such examination report or written agreement and assist with the satisfaction of
any regulatory requirements arising out of such reports or agreements.

ARTICLE VII
TERMINATION

7.1

Termination Conditions.  This Agreement may be terminated at any time prior to
the Effective Time by written notice delivered by Wayne to BSC or by BSC to
Wayne in the following instances:

7.1.1

By Wayne or BSC, if there has been to the extent contemplated herein, a material
misrepresentation, a material breach of warranty or a material failure to comply
with any covenant on the part of the other party with  respect to the
representations, warranties, and covenants set forth herein and such
misrepresentation, breach or failure to comply has not been cured (if capable of
cure) within thirty (30) days after receipt of written notice, provided, the
party in default shall have no right to terminate for its own default.

7.1.2

By Wayne or BSC, in each case taken as a whole, if the business or assets or
financial condition of the other party shall have materially and adversely
changed from that in existence at December 31, 2002, other than any such change
attributable to or resulting from any change in law, regulation or generally
accepted accounting principles or changes that may occur as a consequence of
actions or inactions that either party hereto is expressly obligated to take
under this Agreement.

7.1.3

By Wayne or BSC, if the merger transaction contemplated herein has not been
consummated by September 30, 2003 provided the terminating party is not in
material breach or default of any representations, warranty or covenant
contained herein on the date of such termination.

7.1.4

By the mutual written consent of Wayne and BSC.

7.1.5

By Wayne if any event occurs which renders impossible of satisfaction in any
material respect one or more of the conditions to the obligations of Wayne to
effect the Merger set forth in Sections 5.1 or 5.2 herein and non-compliance is
not waived by Wayne.

7.1.6

By BSC if any event occurs which renders impossible of satisfaction in any
material respect one or more of the conditions of the obligations of BSC to
effect the Merger as set forth in Sections 5.1 and 5.3 herein and non-compliance
is not waived by BSC.

7.1.7

By Wayne, if the Board of Directors of BSC does not unanimously publicly
recommend in the Proxy Statement that BSC’s shareholders approve and adopt the
Merger and this Agreement or if, after recommending in the proxy that
shareholders approve and adopt this Agreement, the Board of Directors of BSC
shall have withdrawn, modified or amended such recommendation in any respect
materially adverse to Wayne.

7.1.8

By BSC, if the Board of Directors of Wayne does not unanimously publicly
recommend in the Proxy Statement-Prospectus that Wayne’s shareholders approve
and adopt the Merger and this Agreement or if, after recommending in the Proxy
Statement-Prospectus that shareholders approve and adopt this Agreement, the
Board of Directors of Wayne shall have withdrawn, modified or amended such
recommendation in any respect materially adverse to BSC.

7.1.9

By BSC, if the Board of Directors of BSC reasonably determines that a proposal
made by a third party to acquire, directly or indirectly, including pursuant to
a merger, consolidation, share exchange or similar transaction, for
consideration consisting of cash and/or securities, more than 25% of the
combined voting power of the shares of BSC Common Stock then outstanding or all
or substantially all of the assets of  BSC constitutes a Superior Proposal; and
that such proposal must be accepted by the Board of Directors of BSC; provided,
however, that prior to any such termination, BSC shall use its reasonable
efforts for five business days after such determination to negotiate in good
faith with Wayne to make such adjustments in the terms and conditions of this
agreement that would enable BSC to proceed with the transactions contemplated
herein.

For purposes of this Section, a “Superior Proposal” is when: (A) the Board of
Directors of BSC receives a written opinion from its independent financial
advisor that such proposal may be superior to the Merger from a financial point
of view to BSC’s shareholders, and (B) the Board of Directors of BSC, after
consultation with independent legal counsel, determines in good faith that
approval of such proposal is necessary for the Board of Directors of BSC to
comply with its fiduciary duties to shareholders under applicable law.

7.1.10

By BSC, if the BSC Board so determines by a vote of a majority of the members of
its entire Board, at any time during the ten-day period commencing two days
after the Determination Date, if both of the following conditions are satisfied:

(1)

the Average Closing Price shall be less than the product of (i) 0.80 and (ii)
the Starting Price; and

(2)

(i) the quotient obtained by dividing the Average Closing Price by the Starting
Price (such number being referred to herein as the “Wayne Ratio”) shall be less
than (ii) the quotient obtained by dividing the Index Price on the Determination
Date by the Index Price on the Starting Date and subtracting 0.20 from the
quotient in this clause (2)(ii) (such number being referred to herein as the
“Index Ratio”); subject, however, to the following three sentences.  If BSC
refuses to consummate the Merger pursuant to this Section 7.1.10, it shall give
prompt written notice thereof to Wayne; provided, that such notice of election
to terminate may be withdrawn at any time within the aforementioned ten-day
period.  During the five-day period commencing with its receipt of such notice,
Wayne shall have the option to elect to increase the Exchange Ratio to equal the
lesser of (i) the quotient obtained by dividing (A) the product of 0.80, the
Starting Price, and the Exchange Ratio (as then in effect) by (B) the Average
Closing Price, and (ii) the quotient obtained by dividing (A) the product of the
Index Ratio and the Exchange Ratio (as then in effect) by (B) the Wayne Ratio.
 If Wayne makes an election contemplated by the preceding sentence, within such
five-day period, it shall give prompt written notice to BSC of such election and
the revised Exchange Ratio, whereupon no termination shall have occurred
pursuant to this Section 7.1.10 and this Agreement shall remain in effect in
accordance with its terms (except as the Exchange Ratio shall have been so
modified), and any references in this Agreement to “Exchange Ratio” shall
thereafter be deemed to refer to the Exchange Ratio as adjusted pursuant to this
Section 7.1.10.

For purposes of this Section 7.1.10, the following terms shall have the meaning
indicated:

·

“Average Closing Price” shall mean the average of the daily last sales prices of
Wayne Common Stock as reported on the Nasdaq SmallCap Market (as reported by The
Wall Street Journal or, if not reported thereby, another authoritative source as
chosen by Wayne) for the 10 consecutive full trading days in which such shares
are traded on the Nasdaq SmallCap Market ending at the close of trading on the
Determination Date.

·

“Determination Date” shall mean the later of the date on which (i) the day of
expiration of the last waiting period with respect to any of the required
regulatory approvals, (ii) the day on which the last of the regulatory approvals
is obtained, (iii) the day on which the required BSC shareholder approval is
obtained, and (iv) the day on which the required Wayne shareholder approval is
obtained.

·

“Index Group” shall mean the 19 bank holding companies listed below, the common
stocks of all of which shall be publicly traded and as to which there shall not
have been, since the Starting Date and before the Determination Date, any public
announcement of a proposal for such company to be acquired or for such company
to acquire another company or companies in transactions with a value exceeding
25% of the acquiror’s market capitalization. In the event that any such company
or companies are removed from the Index Group, the weights (which shall be
determined based upon the number of outstanding shares of common stock) shall be
redistributed proportionately for purposes of determining the Index Price.  The
19 bank holding companies and the weights attributed to them are as follows:




Company

Shares

Weighting

   

Allegiant Bancorp, Inc.

      15,889,500

8.40%

Capitol Bancorp Limited

      11,181,368

5.91%

CoBiz Inc.

      13,240,949

7.00%

First Busey Corporation

      13,580,870

7.18%

First Financial Bankshares, Inc.

      12,358,910

6.53%

First Indiana Corporation

      15,538,802

8.21%

First Oak Brook Bancshares, Inc.

        6,326,180

3.34%

Great Southern Bancorp, Inc.

        6,863,642

3.63%

Independent Bank Corporation

      12,564,857

6.64%

Macatawa Bank Corporation

        7,888,066

4.17%

MainSource Financial Group Inc.

        6,469,873

3.42%

Lakeland Financial Corporation

        5,768,806

3.05%

PrivateBancorp, Inc.

        4,936,156

2.61%

Prosperity Bancshares, Inc.

      18,893,024

9.99%

S.Y. Bancorp, Inc.

        6,714,331

3.55%

Second Bancorp, Incorporated

        9,876,844

5.22%

Simmons First National Corporation

        7,062,795

3.73%

Southside Bancshares, Inc.

        8,274,830

4.37%

Southwest Bancorp, Inc.

        5,775,580

3.05%

      

100.00%




·

“Index Price” on a given date shall mean the weighted average (weighted in
accordance with the factors listed above) of the closing prices of the companies
composing the Index Group.




·

“Starting Date” shall mean the close of business on the day preceding the
announcement by press release of the Merger.




·

“Starting Price” shall mean the closing price per share of Wayne Common Stock as
reported on the Nasdaq SmallCap Market (as reported by The Wall Street Journal
or, if not reported thereby, another authoritative source as chosen by Wayne) on
the Starting Date.

7.2

Failure to Approve.  If either Wayne or BSC shareholders, acting at a meeting
held for the purpose of voting upon this Agreement, fail to approve such
agreement in the manner required by law, then this Agreement shall be deemed to
be automatically terminated.

7.3

Survival of Certain Provisions.  Upon termination as provided in this Article,
this Agreement, except for the provisions of Section 6.1 hereof, shall be void
and of no further force or effect, and, except as provided in Section 6.4
hereof, neither party hereto not in material breach or default of its
representations, warranties and covenants hereunder shall have any liability of
any kind to the other party including but not limited to liability for expenses
incurred by the other party in connection with this transaction.

7.4

Termination Fees.

7.4.1

If this Agreement is terminated at such time that this Agreement is terminable
pursuant to Section 7.1.1, then the breaching party shall promptly (but no later
than five business days after receipt of notice from the non-breaching party)
pay to the non-breaching party in cash an amount equal to all documented
out-of-pocket expenses and fees incurred by the non-breaching party (including,
without limitation, fees and expenses payable to all legal, accounting,
financial, public relations and other professional advisors arising out of, in
connection with or related to the Merger or the transactions contemplated by
this Agreement) not in excess of $500,000; provided, however, that, if this
Agreement is terminated by a party as a result of a willful breach by the other
party, the non-breaching party may pursue any remedies available to it at law or
in equity and shall, in addition to its documented out-of-pocket expenses and
fees (which shall be paid as specified above and shall not be limited to
$500,000), be entitled to recover such additional amounts as such non-breaching
party may be entitled to receive at law or in equity.

7.4.2

If BSC terminates this Agreement pursuant to Section 7.1.8, Wayne shall (no
later than five business days after receipt of notice from BSC) pay BSC, in
addition to any other amounts payable by Wayne pursuant to this Agreement, cash
in the amount equal to $2.5 million.

7.4.3

If BSC or Wayne terminates this Agreement pursuant to Section 7.1.7 or 7.1.9 or
if BSC consummates a Superior Proposal within 12 months after termination by
Wayne pursuant to BSC’s conduct after the date hereof causing a willful breach
under Section 7.1.1, provided such Superior Proposal existed prior to
termination, BSC shall (no later than five business days after receipt of notice
from Wayne) pay Wayne, in addition to any other amounts payable by BSC pursuant
to this Agreement, cash in an amount equal to $2.5 million.

7.4.4

Notwithstanding anything to the contrary in this Agreement, if Wayne terminates
this Agreement pursuant to Section 7.1.5 or BSC terminates this Agreement
pursuant to Section 7.1.6 or if the conditions set forth in Sections 5.1.4 and
5.1.6 cannot be satisfied, as the result of Wayne being unable to obtain
regulatory approval on antitrust grounds without the divestiture of significant
banking business, Wayne shall (no later than five business days after its
termination of this Agreement or after receipt of notice from BSC) pay BSC, in
addition to any other amounts payable by Wayne pursuant to this Agreement, a
termination fee as follows:  if, in order to comply with regulatory antitrust
requirements, (a) Wayne would have had to divest assets and/or liabilities,
exclusive of real estate, in an amount less than $25 million, the termination
fee shall be cash in the amount of $2.5 million, or (b) Wayne would have had to
divest assets and/or liabilities, exclusive of real estate, in an amount greater
than or equal to $25 million, the termination fee shall be cash in the amount of
$1.0 million.

ARTICLE VIII
DISCUSSION WITH OTHERS; OTHER OFFERS

8.1

Discussion with Others; Offers.  On and after the date hereof, and until 180
days after the termination of this Agreement pursuant to Article VII above,
except with the written consent of Wayne, neither BSC nor the Subsidiary and the
Affiliates, shall directly or indirectly solicit or encourage (nor shall BSC or
the Subsidiary and the Affiliates permit any of its officers, directors,
employees or agents directly or indirectly to solicit or encourage), including
by way of furnishing information, any inquiries or proposals for a merger,
consolidation, share exchange or similar transaction involving BSC or the
Subsidiary and the Affiliates, where BSC or the Subsidiary and the Affiliates
will not be the surviving entity, or for the acquisition of the stock or all or
substantially all of the assets or business of BSC or the Subsidiary and the
Affiliates, or discuss with or enter into conversations with any person, other
than BSC shareholders, employees or advisors, concerning any such merger,
consolidation, share exchange, acquisition or other transaction where BSC or the
Subsidiary and the Affiliates will not be the surviving entity, other than the
transaction with Wayne contemplated hereby; provided, however, that BSC may act
on or communicate information about any such proposals or inquiries to its
shareholders, if and to the extent, that it is required to do so in order to
reasonably comply with its legal obligations.  BSC shall provide Wayne with
immediate written notice of all of the relevant details relating to any
inquiries or proposals that it may receive relating to any such matters,
including actions it intends to take with respect to such matters.  

ARTICLE IX
CLOSING AND EFFECTIVE TIME

The consummation of the transactions contemplated by this Agreement shall take
place at a closing to be held at the offices of Wayne on a date which is as soon
as is reasonably possible following the date that all of the conditions
precedent to closing set forth in Article V hereof, including the waiting period
required by any banking or bank holding company regulatory agency after its
approval of the Merger is issued before the transaction may be consummated, have
been fully met or effectively waived (the “Closing Date”). Pursuant to the
filing of a certificate of merger (which shall be acceptable to BSC and Wayne)
with the Secretary of the State of Ohio in accordance with law and this
Agreement, the Merger provided for herein shall become effective at the close of
business on said day (the “Effective Time”). By mutual agreement of the parties,
the closing may be held at any other time or place or on any other date and the
effectiveness of the Merger (and the Effective Time) may be changed by such
mutual agreement. None of the representations, warranties and agreements in this
Agreement or in any instrument delivered pursuant to this Agreement shall
survive the Effective Time, except for agreements of the parties which by their
terms are intended to be performed after the Effective Time.

ARTICLE X
GENERAL

10.1

Notices.  All notices, requests, consents, and demands under this Agreement
shall be in writing and shall be sufficient in all respects if delivered in
person or mailed by certified mail, return receipt requested, with postage
prepaid, or by confirmed air courier, and addressed:

If to BSC:

Rod C. Steiger

President

Banc Services Corp.

101 West Market Street

Orrville, Ohio 44667

fax:  (330) 682-0024




With a copy to:

Neil Ganulin, Esq.

Frost Brown Todd LLC

2200 PNC Center

201 East Fifth Street

Cincinnati, Ohio 45202

fax:  (513) 651-6981




If to Wayne:

David P. Boyle

President

Wayne Bancorp, Inc.

Public Square

112 W. Liberty Street

Wooster, Ohio  44691

fax:  (330) 264-4220




With a copy to:

Susan B. Zaunbrecher, Esq.

Dinsmore & Shohl LLP

1900 Chemed Center

255 East Fifth Street

Cincinnati, Ohio 45202

fax:  (513) 977-8141

Such notices shall be deemed to be received when delivered in person, by
facsimile or when deposited in the mail by certified mail, return receipt
requested with postage prepaid. If sent by confirmed air courier, such notice
shall be deemed to be given upon the earlier to occur of the date upon which it
is actually received by the addressee or the business day upon which delivery is
made at such address as confirmed by the air courier (or if the date of such
confirmed delivery is not a business day, the next succeeding business day). If
mailed, such notice shall be sent by certified mail, postage pre-paid, return
receipt requested.

10.2

Entire Agreement.  This Agreement, together with the written instruments
specifically referred to herein, constitute the entire agreement between the
parties with regard to the transactions contemplated herein and supersede any
prior agreements, whether oral or in writing. This Agreement may be hereafter
amended only by a written instrument executed by each of the parties pursuant to
Section 10.3 hereof.

10.3

Amendment.  This Agreement may be amended, modified or supplemented by the
written agreement of BSC and Wayne upon the authorization of each company’s
respective Board of Directors at any time before or after approval of the Merger
and this Agreement by the shareholders of BSC and/or Wayne, but after any such
approval by the shareholders of BSC or Wayne no amendment shall be made (without
further shareholder approval) which changes in any manner adverse to such
shareholders the consideration to be provided to such shareholders pursuant to
this Agreement.

10.4

Governing Law and Assignment.  This Agreement was made in the State of Ohio and
shall be interpreted under the laws of the United States and the State of Ohio.
This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns but except as specifically set forth herein none of the
provisions hereof shall be binding upon and inure to the benefit of any other
person, firm or corporation whomsoever. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned or transferred by
operation of law or otherwise by any party hereto without the prior written
consent of the other party hereto.

10.5

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original for all purposes but such counterparts
taken together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Affiliation Agreement
as of the date hereinabove set forth.

WAYNE BANCORP, INC.

Attest:

/s/ Phil Swope

By:  /s/ David P. Boyle

Vice Chairman

Its: President and CEO







BANC SERVICES CORP.

Attest:

/s/ Richard S. Wagner

By: /s/ Rod Steiger

Secretary

Its: President and CEO




#






APPENDIX D

CERTIFICATE OF AFFILIATE

The undersigned affiliate of BSC (the “Affiliate”) hereby represents and
warrants that the Affiliate will not sell, assign or transfer any Wayne Common
Shares received by the Affiliate as a result of the transaction contemplated by
the Affiliation Agreement dated as of __________, 2002 between Wayne Bancorp,
Inc. (“Wayne”) and Banc Services Corp., except pursuant to (i) registration
under the Securities Act of 1933, (ii) a transaction permitted by Rule 145 under
the Act, or (iii) a transaction in which, in the opinion of counsel satisfactory
to Wayne, the Wayne Common Shares are not required to be registered under the
Act.

IN WITNESS WHEREOF, the undersigned hereby executes this Certificate as of the
        day of                          , 200   .

__________________________________

(Affiliate Name)







#


